El Juez Asociado Señor Martínez Torres
emitió la opinión del Tribunal.
Para resolver estos casos consolidados nos vemos preci-sados a revisar la norma que establecimos en Pueblo v. Castro García, 120 DPR 740 (1988). Por los fundamentos que exponemos a continuación, revocamos ese precedente y resolvemos que, de acuerdo con la protección constitucional contra la doble exposición y debido a que Puerto Rico no es un estado federado, no se puede procesar en los tribunales de Puerto Rico a una persona que haya sido absuelta, con-victa o expuesta a serlo por el mismo delito en los tribuna-les federales.
r — I
A. CC-2013-0068
El 28 de septiembre de 2008, el Ministerio Público pre-sentó tres denuncias en contra del Sr. Luis M. Sánchez Valle y se le imputó: (1) una violación del Artículo 5.01 de la Ley de Armas de Puerto Rico, 25 LPRA see. 458, por vender sin licencia un arma de fuego; (2) una segunda vio-lación del Artículo 5.01 de la Ley de Armas de Puerto Rico, supra, por vender sin licencia unas municiones; y (3) una violación del Artículo 5.04 de la Ley de Armas de Puerto Rico, 25 LPRA sec. 458c, por portar ilegalmente un arma de fuego.
Por los mismos hechos, un Gran Jurado federal acusó al señor Sánchez Valle de comercio ilegal de armas y muni-ciones en el comercio interestatal. En particular, se le acusó de violar el 18 USC secs. 922(a)(1)(A), 923(a), 924(a)(1)(D) y 924(a)(2). Contrario al foro estatal, no se le acusó por un delito de portación ilegal de armas. Eventual-*599mente, el Tribunal Federal para el Distrito de Puerto Rico sentenció al señor Sánchez Valle a cinco meses de prisión, cinco meses de restricción domiciliaria y tres años de liber-tad supervisada.
Ante ello, el señor Sánchez Valle presentó una moción de desestimación en el Tribunal de Primera Instancia, Sala de Carolina, y alegó que, de acuerdo con la protección cons-titucional contra la doble exposición, no podía ser proce-sado en Puerto Rico por los mismos delitos que el Tribunal Federal lo declaró culpable. Por su parte, el Ministerio Pú-blico argumentó que, según lo resuelto en Pueblo v. Castro García, supra, Estados Unidos y el Estado Libre Asociado de Puerto Rico (ELA) derivan su autoridad de fuentes dis-tintas y ambas tienen poder para castigar los delitos sin ofender la garantía constitucional contra la doble exposición.
El Tribunal de Primera Instancia desestimó las acusa-ciones presentadas en contra del señor Sánchez Valle. Re-solvió que el señor Sánchez Valle no podía ser encausado dos veces por los mismos delitos y ante el mismo ente soberano. De acuerdo con el foro primario, Puerto Rico no es una jurisdicción distinta e independiente de Estados Unidos porque la soberanía de ambas dimana de la misma fuente, a saber, el Congreso de Estados Unidos. Concluyó que, dado el dictamen del Tribunal Federal, las denuncias presentadas en el foro estatal contravenían la protección constitucional contra la doble exposición.
Inconforme, el Ministerio Público acudió ante el Tribunal de Apelaciones.
B. CC-2013-0072
El 28 de septiembre de 2008, el Ministerio Público pre-sentó, por hechos relacionados al caso anterior, tres denun-cias en contra del Sr. Jaime Gómez Vázquez y se le imputó: (1) una violación del Artículo 5.01 de la Ley de Armas de Puerto Rico, 25 LPRA see. 458, por vender y traspasar ile-galmente un arma de fuego; (2) una violación del Artículo *6005.07 de la Ley de Armas de Puerto Rico, 25 LPRA sec. 458f, por portar un rifle; y (3) una violación del Artículo 5.10 de la Ley de Armas de Puerto Rico, 25 LPRA sec. 458i, por traspasar un arma mutilada. En esa misma fecha se deter-minó causa probable en su ausencia, se ordenó su arresto y se le impuso una fianza de $325,000.
Posteriormente, en el Tribunal Federal para el Distrito de Puerto Rico, un Gran Jurado Federal presentó cinco cargos en contra de los señores Gómez Vázquez, Gómez Pastrana, Delgado Rodríguez y Rodríguez Betancourt por los mismos hechos que fueron denunciados en el foro estatal.(1) En específico, se le imputó al señor Gómez Váz-quez la violación de los estatutos siguientes: 18 USC sees. 922(a)(1)(A), 923(a) y 924(a)(1)(D), por la venta ilegal de armas en el comercio interestatal. Contrario al foro esta-tal, no se le acusó por un delito de portación ilegal de ar-mas largas ni por un delito de mutilación de armas.
En marzo de 2010, el señor Gómez Vázquez presentó ante el Tribunal Federal, Distrito de Puerto Rico, una ale-gación preacordada mediante la que se declaró culpable de los cargos imputados. Apéndice, pág. 205. El 26 de junio de 2010, el Tribunal Federal lo sentenció a dieciocho meses de cárcel y tres años de libertad supervisada.
El 27 de agosto de 2010, el señor Gómez Vázquez pre-sentó ante el Tribunal de Primera Instancia, Sala Superior de Carolina, una moción de desestimación bajo la Regla 64(e) de Procedimiento Criminal, 34 LPRA Ap. II. Alegó que la cláusula contra la doble exposición de la Quinta En-mienda de la Constitución federal y la Sección 11 del Artí-culo 11 de la Constitución de Puerto Rico, LPRA, Tomo 1, prohibían que, luego de haber sido acusado y condenado ante el Tribunal Federal, fuera procesado en los tribunales de Puerto Rico por los mismos delitos. En esencia, el señor Gómez Vázquez sostuvo que Estados Unidos y Puerto Rico *601eran el mismo soberano a los fines de esa cláusula consti-tucional y no podían someterlo a dos procesos criminales distintos por la misma ofensa o conducta. En otras pala-bras, argumentó que la excepción a la protección constitu-cional contra la doble exposición, conocida como la doctrina de “soberanía dual”, no aplicaba a Puerto Rico.
Ante ello, el Ministerio Público argumentó que, según lo resuelto por este Tribunal en Pueblo v. Castro García, supra, una conducta constitutiva de delito, tanto en la juris-dicción federal como en la jurisdicción estatal, podía ser penalizada de forma independiente en ambas jurisdiccio-nes sin que ello constituyera una violación de la cláusula constitucional en contra de la doble exposición o implicara castigos múltiples por la misma conducta. Argumentó que la soberanía de Estados Unidos y la soberanía de Puerto Rico son separadas e independientes a los fines de esa cláusula constitucional. Así, alegó que el señor Gómez Váz-quez podía ser enjuiciado en los tribunales de Puerto Rico por los mismos delitos que el Tribunal Federal lo condenó.
Mediante una Resolución de 26 de junio de 2012, el foro primario declaró “con lugar” la moción de desestimación presentada por el señor Gómez Vázquez. Resolvió que la soberanía o fuente de poder de Puerto Rico para procesar criminalmente a sus ciudadanos residía y dimanaba del gobierno federal a través del Congreso y que, por tal razón, no procedía la aplicación de la doctrina de la “soberanía dual”. Concluyó que las denuncias en contra del señor Gó-mez Vázquez violaban la prohibición constitucional contra la doble exposición de la Constitución federal y la Consti-tución de Puerto Rico. Inconforme, el Ministerio Público acudió ante el Tribunal de Apelaciones.
El foro apelativo intermedio consolidó los recursos arriba descritos y revocó las determinaciones del foro primario. Resolvió que conforme al estado de derecho vi-gente, una persona podía ser sometida a procesos crimina-les en el foro federal y el foro estatal por la misma conducta *602delictiva sin violar la protección constitucional contra la doble exposición. El juez González Vargas emitió un voto particular y la jueza Medina Monteserín emitió un voto concurrente.
Inconformes con el dictamen, los señores Sánchez Valle y Gómez Vázquez presentaron independientemente sus pe-ticiones ante este Tribunal. Expedimos los autos de certio-rari y, por tratarse de la misma controversia, los consolidamos. Con el beneficio de la comparecencia de to-das las partes, resolvemos.
II
 La protección constitucional contra la doble expo-sición cobija a todo imputado de delito en la medida en que se le garantiza no ser “puesto en riesgo de ser castigado dos veces por el mismo delito”. Art. II, Sec. 11, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 343. Véase Pueblo v. Santos Santos, 189 DPR 361 (2013). Asimismo, la Enmienda Quinta de la Constitución de Estados Unidos establece que nadie podrá “ser sometido por el mismo delito dos veces a un juicio [...]”.(2) Emda. V, Const. EE. UU., LPRA, Tomo 1, ed. 2008, pág. 189. Véanse: Pueblo v. Santiago, 160 DPR 618 (2003); Pueblo v. Martínez Torres, 126 DPR 561 (1990); Ohio v. Johnson, 467 US 493 (1984); E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1992, Vol. II, Sec. 16.1(B), pág. 354.
Para que se active la protección constitucional contra la doble exposición tienen que cumplirse varios requisitos. Pueblo v. Santos Santos, supra, pág. 367. En primer lugar, los procedimientos celebrados contra el acusado tienen que ser de naturaleza penal. Pueblo v. Santiago, supra, pág. 628. También, es necesario que se haya *603iniciado o celebrado un primer juicio bajo un pliego acu-satorio válido y en un tribunal con jurisdicción. Pueblo v. Martínez Torres, supra, pág. 568. Por último, el segundo proceso al cual se somete al individuo tiene que ser por el mismo delito por el cual ya fue convicto, absuelto o expuesto. Pueblo v. Santiago, supra, pág. 629.
En ocasión de auscultar si constituye el mismo delito para efectos de la cláusula contra la doble exposición, hemos empleado la norma elaborada por el Tribunal Supremo de Estados Unidos en Blockburger v. United States, 284 US 299 (1932). Véase Pueblo v. Rivera Cintrón, 185 DPR 484, 494 (2012). De acuerdo con esta norma, el mismo acto, o la transacción, constituye una violación de dos disposiciones legales distintas si cada disposición penal infringida requiere prueba de un hecho adicional que la otra no exige. Pueblo v. Rivera Cintrón, supra, pág. 494.
En otras palabras, esa norma “ ‘exige que el tribunal compare [las] definiciones [de los delitos] para así verificar que cada uno requiera, a lo menos, un elemento que el otro no requiere. Si esto se da, entonces puede castigarse por más de un delito’ ”. Pueblo v. Rivera Cintrón, supra, pág. 495, citando a J.P. Mañalich Raffo, El concurso de delitos: bases para su reconstrucción en el derecho penal de Puerto Rico, 14: (Núm. 4) Rev. Jur. UPR 1021, 1068 (2005). Resal-tamos, sin embargo, que “ ‘si la definición de uno de los delitos incorpora todos los elementos que exige la defini-ción del otro, entonces se trata de un solo delito, en la me-dida en que el segundo constituye un delito ‘menor in-cluido’ (lesser included offense) ”. Pueblo v. Rivera Cintrón, supra, pág. 495.
Al analizar los delitos involucrados en este caso, nota-mos que uno de los delitos por los que se acusó a los peti-cionarios en la esfera estatal constituye un delito menor incluido en uno de los delitos federales.
El Artículo 5.01 de la Ley de Armas de Puerto Rico, supra, establece lo siguiente:
*604Se necesitará una licencia expedida conforme a los requisi-tos exigidos por este capítulo para fabricar, importar, ofrecer, vender o tener para la venta, alquilar o traspasar cualquier arma de fuego, municiones o aquella parte o pieza de un arma de fuego donde el fabricante de la misma coloca el número de serie del arma. Toda infracción a esta sección constituirá de-lito grave [...] 25 LPRAsec. 458.
Por su parte, el estatuto federal, 18 USC see. 922(a)(1)(A), establece:
It shall be unlawful — for any person — except a licensed importer, licensed manufacturer, or licensed dealer, to engage in the business of importing, manufacturing, or dealing in firearms, or in the course of such business to ship, transport, or receive any firearm in interstate or foreign commerce. (Énfa-sis suplido).
Nótese que el Artículo 5.01 de la Ley de Armas de Puerto Rico, supra, contiene todos los elementos del 18 USC sec. 922(a)(1)(A), a saber: que una persona sin licen-cia no puede importar (importing), fabricar (manufacturing), vender o tener para la venta (dealing) un arma de fuego o municiones. No encontramos en el delito estatal algún elemento distinto a los que contiene el delito federal. La única diferencia es que el delito estatal no requiere que los hechos se hayan cometido en el curso del comercio in-terestatal o internacional. Pero lo cierto es que al probarse el delito federal se prueba cada uno de los elementos del delito estatal. En otras palabras, el delito estatal es uno menor incluido en el delito federal. Por tal razón, se activa la cláusula constitucional de doble exposición de la En-mienda Quinta de la Constitución federal.
El resto de los delitos imputados en la esfera estatal realmente son delitos distintos y separados. El Artículo 5.04 de la Ley de Armas de Puerto Rico, supra, tipifica el delito de portación y transportación de armas, y no se pro-cesó a los peticionarios en la esfera federal por un delito similar. Lo mismo ocurre por las violaciones del Artículo 5.07 de la Ley de Armas de Puerto Rico, supra, y del Ar-*605tículo 5.10 de la Ley de Armas de Puerto Rico, supra. El proceso en el Tribunal Federal se limitó a violaciones por vender armas y municiones sin licencias.
Esto significa que el planteamiento constitucional se li-mita a las denuncias que les imputa a los señores Sánchez Valle y Gómez Vázquez la venta ilegal de armas y municiones.
III
Es una noción básica de derecho que la Constitución de Estados Unidos estableció un sistema de doble soberanía entre los estados y el gobierno federal. Gregory v. Ashcroft, 501 US 452 (1991). Antes de la adopción de la Constitución, los estados estaban unidos bajo los Artículos de la Confederación. U.S. Term Limits, Inc. v. Thornton, 514 US 779, 803 (1995). En ese sistema, los estados retenían la mayor parte de la soberanía como si fueran naciones indepen-dientes unidas solamente por tratados. íd. Luego de la Con-vención Constituyente, los Padres Fundadores adoptaron un plan, no para enmendar los Artículos de la Confedera-ción, sino para crear un nuevo gobierno nacional con sus propias ramas de gobierno. Id. Al adoptar ese nuevo sis-tema, concibieron un sistema nacional uniforme y rechaza-ron la idea de que Estados Unidos era un grupo de naciones independientes. Id. Por el contrario, crearon un sistema en el que había un vínculo directo entre el pueblo de Estados Unidos y el nuevo gobierno nacional. Id. (“In adopting that plan, the Framers envisioned a uniform national system, rejecting the notion that the Nation was a collection of States, and instead creating a direct link between the National Government and the people of the United States”). (Énfasis suplido). Así pues, los ciudadanos de un estado forman parte del pueblo del estado soberano y, simultáneamente, forman parte del pueblo de Estados Unidos.
*606Ese nuevo sistema no contempló una consolidación total de los estados, sino una consolidación parcial mediante la que los gobiernos estatales claramente retendrían todos los atributos de soberanía que ya poseían y que no fueron dele-gados exclusivamente al gobierno federal. U.S. Terms Limits, Inc. v. Thornton, supra, pág. 801 (“[T\he Constitutional Convention did not contemplate ‘[a]n entire consolidation of the States into one complete national sovereignty,’ but only a partial consolidation in which ‘the State governments would clearly retain all the rights of sovereignty which they before had, and which were not, by that act, exclusively delegated to the United States’ (Énfasis suplido).
Así, en nuestro sistema de gobierno los estados retienen una autoridad soberana sustancial dentro del sistema constitucional. En palabras de James Madison:
“The powers delegated by the proposed Constitution to the federal government are few and defined. Those which are to remain in the State governments are numerous and indefinite.... The powers reserved to the several States will extend to all the objects which, in the ordinary course of affairs, concern the lives, liberties, and properties of the people, and the internal order, improvement, and prosperity of the State”. (En-fasis suplido). The Federalist No. 45, pp. 292-293 (C. Rossiter ed. 1961), citado en Gregory v. Ashcroft, supra, pág. 458.
A pesar de que al momento de la creación de este nuevo sistema solo existían trece estados, los mismos conceptos aplicaron a todos los estados que subsiguientemente pasa-ron a formar parte de la Unión. Como resumió el Tribunal Supremo federal en uno de los casos más importantes del constitucionalismo estadounidense, M’Culloch v. Maryland, 17 US 316, 410 (1819):
In America, the powers of sovereignty are divided between the Government of the Union and those of the States. They are each sovereign with respect to the objects committed to it, and neither sovereign with respect to the objects committed to the other. We cannot comprehend that train of reasoning, which would maintain that the extent of power granted by the people is to be ascertained not by the nature and terms of the grant, *607but by its date. Some State Constitutions were formed before, some since that of the United States. We cannot believe, that their relation to each other is in any degree dependent upon this circumstance. Their respective powers must, we think, be precisely the same as if they had been formed at the same time. (Enfasis suplido).
Este sistema federal no fue un mero capricho de los Padres Fundadores, sino que fue un sistema concebido para que, a través del balance de poder entre el gobierno federal y los gobiernos estatales, se protegieran las libertades más fundamentales. Atascadero State Hosp. v. Scanlon, 473 US 234, 242 (1985). Además, este sistema promueve gobiernos descentralizados que sean más sensitivos a las diversas ne-cesidades de una sociedad heterogénea, aumenta la oportu-nidad para que el pueblo se involucre en el proceso demo-crático, permite mayor innovación y experimentación en el gobierno y hace más responsivos a los gobiernos, que ten-drán que competir por la movilidad de la población. Véanse: M.W. McConnell, Federalism: Evaluating the Founders’ Design, 54 U. Chi. L.Rev. 1484, 1491-1511 (1987); D.J. Merritt, The Guarantee Clause and State Autonomy: Federalism for a Third Century, 88 Colum. L.Rev. 1, 3-10 (1988).
Las esferas de acción de esos dos entes a menudo crean tensiones entre lo que pueden o no hacer cada una de ellas. Gregory v. Ashcroft, supra, pág. 461. Para atender algunas preocupaciones que podían suscitarse dentro de los sistemas de justicia criminal que coexisten dentro de Estados Unidos, el Tribunal Supremo federal creó la doctrina de soberanía dual.

A. La doctrina de soberanía dual

La doctrina de la soberanía dual es una excepción a la aplicación de la protección contra la doble exposición. De acuerdo con esta, si dos entes soberanos separados procesan criminalmente a un individuo por la misma ofensa, la protección constitucional contra la doble exposición no se activa. 3 Wharton’s Criminal Procedure Sec. 13:12, pág. *60813-72 (14ta ed. 2010) (“The Fifth Amendment’s Double Jeopardy Clause is not violated by multiple prosecutions for the same offense when those prosecutions are undertaken by separate sovereigns”). (Enfasis suplido).
El Tribunal Supremo federal aplicó la doctrina de la so-beranía dual por primera vez en United States v. Lanza, 260 US 377 (1922).(3) En ese caso se acusó a ciertas personas en una corte federal por manufacturar, transportar y poseer licores tóxicos en violación de la National Prohibition Act. Los acusados alegaron que un tribunal estatal en Washington los había condenado por el mismo delito por el cual se les estaba procesando en el tribunal federal y argumentaron que eso constituía una doble exposición. El foro primario federal acogió los reclamos y desestimó los cargos. Eventual-mente, el Tribunal Supremo revocó esa decisión y declaró que eran dos actuaciones de dos soberanos diferentes:
We have here two sovereignties, deriving power from different sources, capable of dealing with the same subject matter within the same territory. Each may, without interference by the other, enact laws to secure prohibition, with the limitation that no legislation can give validity to acts prohibited by the amendment. Each government, in determining what shall be an offense against its peace and dignity, is exercising its own sovereignty, not that of the other. (Enfasis suplido). Id., pág. 382.
Concluyó que una actuación denominada como “delito a nivel nacional y estatal” es una ofensa en contra de la paz y dignidad de ambos soberanos, y puede ser castigada tanto por el tribunal federal como el estatal, o ambos. Los *609acusados cometieron dos ofensas diferentes con un mismo acto, una contra la paz y dignidad del Estado de Washington y otra contra Estados Unidos. Eso no constituía doble exposición. United States v. Lanza, supra, pág. 382.(4)
Tiempo después, el Tribunal Supremo federal reafirmó la doctrina de soberanía dual en dos casos resueltos el mismo día: Bartkus v. Illinois, 359 US 121 (1959), y Abbate v. United States, 359 US 187 (1959). En el primero se re-solvió que una absolución en un tribunal federal no impe-día un segundo proceso criminal por los mismos hechos en la esfera estatal.(5) Wharton’s, supra, Sec. 13:12. Por su parte, en Abatte v. United States, supra, el Tribunal Supremo federal se enfrentó a una situación a la inversa y resolvió que la doctrina de soberanía dual permite acusar a una persona en el foro federal, aunque haya sido convicta en la esfera estatal. Véase 6 LaFave and Israel, Criminal Procedure Sec. 25.5(a) (2007). El Tribunal Supremo declinó expresamente revocar United States v. Lanza, supra, y afirmó lo siguiente: “[/]/ the States are free to prosecute criminal acts violating their laws, and the resultant state prosecutions bar federal prosecutions based on the same acts, federal law enforcement must necessarily be hindered”. Abbate v. United States, supra, pág. 195.
*610En United States v. Wheeler, 435 US 313 (1978), el Tribunal Supremo federal explicó en detalle los fundamentos para aplicar la doctrina de soberanía dual. En ese caso, la tribu de los Navajo acusó en una corte tribal a uno de sus miembros por alteración al orden público. La corte tribal lo condenó. Un año después, un Gran Jurado federal en el es-tado de Arizona lo acusó por hechos relacionados. El acu-sado alegó que el proceso en la corte tribal impedía el se-gundo proceso en el tribunal federal. El tribunal federal desestimó los cargos. El Tribunal Supremo resolvió que las tribus nativo-americanas, para efectos de la cláusula de do-ble exposición, eran soberanas distintas a Estados Unidos, por lo que también podía acusarse a la persona en el tribunal federal.
El Tribunal Supremo enmarcó la controversia de la forma siguiente: “the controlling question in this case is the source of this power to punish tribal offenders [...]”. (Enfasis suplido). United States v. Wheeler, supra, pág. 322. Así, el Tribunal Supremo auscultó si ese poder para castigar a los ofensores de la ley emanaba de alguna soberanía propia o era el ejercicio de la soberanía del gobierno federal por de-legación del Congreso. íd.(6) El Tribunal resolvió que las tribus nativo-americanas en Estados Unidos tienen una sobe-ranía original propia que existía antes de la llegada de los europeos al Nuevo Mundo. United States v. Wheeler, supra, pág. 322. Al incorporarse al territorio de Estados Unidos, las tribus se despojaron de ciertos atributos de su soberanía original, pero retuvieron otros. Id. La autoridad para casti-gar a los ofensores de la ley fue uno de esos atributos que las tribus no cedieron al Congreso de Estados Unidos. íd. Por tal razón, el Tribunal Supremo concluyó que “cuando la Tribu Navajo ejerció este poder lo hizo como parte de la so-beranía que retuvo y no como un brazo del gobierno federal”. *611(Traducción nuestra). íd., pág. 328 (“[W]hen the Navajo Tribe exercises this power, it does so as part of its retained sovereignty and not as an arm of the Federal Government”). (Énfasis suplido). Véase, además, D.S. Rudstein, Double Jeopardy: A Reference Guide to the United States Constitution, Connecticut, Praeger Publishers, 2004, pág. 87.
Este caso demuestra que, para el Tribunal Supremo federal, lo crucial no es que el ente tenga un gobierno propio ni que tenga poder para legislar un código penal o autoridad para acusar a las personas por infracciones a sus leyes. Lo determinante, para aplicar la doctrina de soberanía dual, es la última fuente de poder de donde las acusaciones provinieron. United States v. Wheeler, supra, pág. 320 (“[T]he ultimate source of the power under which the respective prosecutions were undertaken”). (Énfasis suplido). Si se trata de un poder delegado por el Congreso, la doctrina de soberanía dual no aplica.
Ese es el análisis preciso que el Tribunal Supremo federal ha utilizado reiteradamente para resolver este tipo de casos. El uso de la palabra “soberanía” en otro contexto y para otros propósitos es irrelevante para resolver la con-troversia que nos ocupa. Para un estudio más exhaustivo, véase Z.S. Price, Dividing Sovereignty in Tribal and Territorial Criminal Jurisdiction, 113 (Núm. 3) Colum. L. Rev. 657 (2013).
Asimismo, en Heath v. Alabama, 474 US 82 (1985), el Tribunal Supremo federal aplicó la doctrina de soberanía dual a procesos criminales por la misma ofensa en dos estados distintos. Wharton’s, supra, Sec. 13:12. En ese caso, el Tribunal validó una acusación de un gran jurado estatal de Alabama contra una persona que había sido convicta en Georgia por los mismos hechos. El Tribunal recalcó el análisis de United States v. Wheeler, supra, pág. 320, y afirmó que para aplicar la doctrina de soberanía dual, la determinación crucial es si las dos entidades derivan su autoridad para castigar al ofensor de distintas *612fuentes de poder. Heath v. Alabama, supra, pág. 88 (“In applying the dual sovereignty doctrine, then, the crucial determination is whether [...] the two entities draw their authority to punish the offender from distinct sources of power”). (Énfasis suplido). Véase, además, Wharton’s, supra, Sec. 13:12.
El Tribunal Supremo resolvió que los estados son sobe-ranos separados respecto al gobierno federal, pues sus po-deres para llevar a cabo procesos criminales se derivan de fuentes de poder separadas e independientes que poseían como soberanos antes de ser admitidos a la Unión y que preservaron a través de la Enmienda Décima. Heath v. Alabama, supra, pág. 89 (“Their powers to undertake criminal prosecutions derive from separate and independent sources of power and authority originally belonging to them before admission to the Union and preserved to them by the Tenth Amendment”). (Énfasis suplido).
En United States v. Lara, 541 US 193 (2004), el Tribunal Supremo federal volvió a atender una controversia relacio-nada con las tribus nativo-americanas. En este caso, una tribu juzgó a un nativo-americano que, contrario al caso de United States v. Wheeler, supra, no era uno de sus miembros. Posteriormente, un tribunal federal lo procesó por el mismo delito. Para determinar si el segundo proceso violaba la cláusula contra la doble exposición, el Tribunal Supremo afirmó que la controversia principal era si el poder para castigar a una persona que no era miembro de la tribu derivaba de la soberanía tribal inherente o era un poder delegado por el gobierno federal. United States v. Lara, supra, pág. 199 (“What is ‘the source of [the] power to punish’ nonmember Indian offenders, ‘inherent tribal sovereignty’ or delegated federal authority1?”). (Énfasis suplido y en el original).
El problema en ese caso residía en que el Tribunal Supremo había resuelto en Duro v. Reina, 495 US 676, 691—692 (1990), que las tribus no poseían autoridad soberana *613para procesar penalmente a personas indias que no fueran miembros de la tribu que llevaba a cabo el proceso. Sin embargo, como reacción a lo resuelto en Duro v. Reina, supra, el Congreso aprobó una nueva legislación que reco-nocía y afirmaba el poder inherente de las tribus para pro-cesar criminalmente a las personas nativo-americanas, fuesen de la misma tribu o no. Véase 25 USC see. 1301 (“means the inherent power of Indian tribes, hereby recognized and affirmed, to exercise criminal jurisdiction over all Indians”). (Énfasis suplido).
El Tribunal Supremo resolvió que el Congreso, al permi-tir esto a las tribus, no delegaba un poder perteneciente al gobierno federal, sino que reconocía un poder que ellas po-seían como soberanas United States v. Lara, supra, pág. 209 (“[T\he Constitution authorizes Congress to permit tribes, as an exercise of their inherent tribal authority, to prosecute nonmember Indians”). (Énfasis suplido). Véase, además, United States v. Wheeler, supra. En otras palabras, el Con-greso puede, a través de legislación, reconocer atributos adi-cionales a un ente que ya posee una soberanía anterior. United States v. Lara, supra, pág. 207 (“Congress has enacted a new statute, relaxing restrictions on the bounds of the inherent tribal authority that the United States recognizes”). (Énfasis suplido). Este caso demuestra que el hecho de que el Congreso pueda añadir, quitar o modificar esos atributos, no es pertinente para resolver cuál es la última fuente de poder de las tribus. Por esa razón, el Tribunal aplicó la doctrina de soberanía dual y resolvió que no existía una violación al derecho contra la doble exposición.
B. Situaciones en las que no se ha aplicado la doctrina de soberanía dual
El Tribunal Supremo federal se ha negado a aplicar la doctrina de soberanía dual en ciertos casos en los que diferentes entidades llevan a cabo procesos criminales sucesivos por los mismos hechos. En estos casos, el Tribu*614nal Supremo federal ha resuelto que las entidades involu-cradas, aunque nominalmente diferentes, obtienen su po-der para acusar de la misma fuente. Heath v. Alabama, supra, pág. 90 (“In those instances where the Court has found the dual sovereignty doctrine inapplicable, it has done so because the two prosecuting entities did not derive their powers to prosecute from independent sources of authority”). (Enfasis suplido).
En Grafton v. United States, 206 US 333 (1907), el Tribunal resolvió que un territorio de Estados Unidos no es un soberano para propósitos de la cláusula contra la doble exposición. Razonó que el gobierno de un territorio debe su existencia completamente al gobierno federal y sus tribunales ejercen todos sus poderes por la autoridad de Estados Unidos. Id., pág. 354 (“[O]wes its existence wholly to the United States, and its judicial tribunals exert all their powers by authority of the United States”). (Enfasis suplido). En otras palabras, un tribunal de un territorio y un tribunal federal ejercen la autoridad del mismo soberano: Estados Unidos. Id., pág. 355 (“[T\he two tribunals that tried the accused exert all their powers under and by authority of the same government — that of the United States”). (Enfasis suplido). Véase, además, Rudstein, op. cit., pág. 88. Portal razón, los procesos criminales sucesivos entre un tribunal federal y un tribunal de un territorio constituyen “doble exposición”. Véase, además, United States v. Wheeler, supra, pág. 321 (“City and State, or Territory and Nation, are not two separate sovereigns [...] but one alone. And the ‘dual sovereignty’ concept [...] does not permit a single sovereign to impose multiple punishment for a single offense merely by the expedient of establishing multiple political subdivisions with the power to punish crimes”). (Enfasis suplido).
De particular importancia para nosotros, en Puerto Rico v. Shell Co., 302 US 253 (1937), el Tribunal Supremo federal aplicó a Puerto Rico la norma establecida *615en Grafton v. United States, supra. En específico, expresó que Puerto Rico, por ser un territorio de Estados Unidos, no es un soberano para efectos de la cláusula de doble exposición. En ese caso, un fiscal de Puerto Rico acusó a una compañía por violaciones a las leyes antimonopolísti-cas locales. Los acusados alegaron que esas leyes locales eran nulas porque el Congreso había ocupado el campo con la Ley Sherman. Inicialmente, resolvimos a favor de los acusados. Véase Pueblo v. The Shell Co (P.R.) Ltd., 49 DPR 226 (1935). Sin embargo, el Tribunal Supremo federal nos revocó y concluyó que las leyes antimonopolísticas aproba-das por la Legislatura de Puerto Rico eran válidas.
La controversia sobre la cláusula de doble exposición surgió ante una de las alegaciones de la compañía acusada. La compañía, que no había sido sometida a un proceso criminal anterior, alegó que si el Tribunal sostenía la validez de la ley estatal antimonopolios la sometería al riesgo de ser castigada dos veces por los mismos hechos, es decir, una primera vez en el foro de Puerto Rico bajo la ley local y una segunda en el foro federal bajo la ley federal antimonopolios. El Tribunal Supremo federal concluyó que ese riesgo no existía porque el poder de legislar del territo-rio y el de Estados Unidos emanaba de una misma fuente. Así, expresó lo siguiente:
It likewise is clear that the legislative duplication gives rise to no danger of a second prosecution and conviction, or of double punishment for the same offense. The risk of double jeopardy does not exist. Both the territorial and federal laws and the courts, whether exercising federal or local jurisdiction, are creations emanating from the same sovereignty. Prosecution under one of the laws in the appropriate court necessarily, will bar a prosecution under the other law in another court. (Enfa-sis suplido y citas omitidas). Puerto Rico v. Shell Co., supra, pág. 264.
El Tribunal Supremo también se ha negado a expandir la doctrina de soberanía dual a los municipios. Waller v. Florida, 397 US 387 (1970). Véase, además, LaFave, su*616pra, Sec. 25.5(c). Los municipios no son entidades sobera-nas; más bien, son entidades subordinadas del gobierno creadas por el estado para asistirle en las funciones gubernamentales. Waller v. Florida, supra, pág. 392, citando a Reynolds v. Sims, 377 US 533, 575 (1964).(7) El Tribunal analizó la controversia de la forma siguiente:
[T]he apt analogy to the relationship between municipal and state governments is to be found in the relationship between the government of a Territory and the Government of the United States. The legal consequence of that relationship was settled in Grafton v. United States, [supra], where this Court held that a prosecution in a court of the United States is a bar to a subsequent prosecution in a territorial court, since both are arms of the same sovereign. (Énfasis suplido). Waller v. Florida, supra, pág. 393.
En Government of Virgin Islands v. Dowling, 633 F.2d 660, 667 (3er Cir. 1980), cert. denegado, 449 US 960 (1980), el Tribunal de Apelaciones para el Tercer Circuito afirmó que el Territorio de las Islas Vírgenes Estadounidenses y el gobierno federal constituyen una sola soberanía para pro-pósitos de la cláusula contra la doble exposición. Id., pág. 669. Cónsono con esa aseveración, el foro apelativo resolvió que era improcedente declarar culpables a los acusados por delitos iguales tanto en la jurisdicción federal como en la jurisdicción de las Islas Vírgenes. Véase Blockburger v. United States, supra, pág. 304. Específicamente, se dijo que no puede concluirse que las Islas Vírgenes Estadouni-denses tienen una soberanía independiente a la del go-bierno federal. Véase, además, Government of Virgin Islands v. Brathwaite, 782 F.2d 399, 406 (3er Cir. 1986). Nótese que esto no es más que la aplicación de la norma ya establecida en Grafton v. United States, supra, y reafir-mada en Puerto Rico v. Shell Co., supra.
*617El caso del Estado Libre Asociado (Commonwealth) de las Islas Marianas del Norte, aunque no ha sido resuelto definitivamente por un tribunal competente, parece ser igual. La ley federal que regula su relación con el gobierno federal establece que las Islas Marianas es un territorio no incorporado de Estados Unidos. Saipan Stevedore v. Director, Workers’ Comp. Programs, 133 F.3d 717, 720 (9no Cir. 1998) (“The Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America (“Covenant”), ratified by Congress by joint resolution, established the Commonwealth as an unincorporated territory of the United States”). (Enfasis suplido y escolio omitido). En otras palabras, el gobierno de las Islas Marianas del Norte, de acuerdo con la doctrina de soberanía dual esbozada por el Tribunal Supremo, no es un soberano distinto al gobierno federal.(8) El caso de Guam parece ser similar. Véase la sentencia no publicada [United States] v. Carriaga, 117 F.3d 1426 (9no Cir. 1997) (No. 96-10427) (“The government concedes that Guam and the federal government are a single sovereign’). (Enfasis suplido).(9)
En cuanto a Washington DC, otras cortes han resuelto que conforme con la cláusula constitucional que prohíbe la doble exposición, una persona no puede ser castigada por el mismo delito tipificado tanto en una ley federal como en *618el Código Penal del Distrito de Columbia porque ambos códigos los aprobó el Congreso. Véanse: United States v. Sumler, 136 F.3d 188, 191 (Cir. DC 1998); United States v. Weathers, 186 F.3d 948, 951 esc. 3 (Cir. DC 1999).
hH <J
A. La doctrina de soberanía dual y el Estado Libre Aso-ciado (Commonwealth) de Puerto Rico, según las cortes fe-derales
En United States v. Lopez Andino, 831 F.2d 1164 (1er Cir. 1987), el Tribunal de Apelaciones para el Primer Circuito se enfrentó a la controversia de si el Estado Libre Asociado de Puerto Rico era un soberano para efectos de la doctrina de soberanía dual. Allí, el Sr. Luis López Andino y el Sr. Israel Méndez Santiago resultaron convictos en el Tribunal de Es-tados Unidos para el Distrito de Puerto Rico por la violación de varios delitos. En lo que nos atañe, los convictos argu-mentaron que las sentencias en ese foro federal no proce-dían porque ya habían sido juzgados por los mismos delitos en la jurisdicción de Puerto Rico. United States v. Lopez Andino, supra, pág. 1167. Por eso, alegaron que aplicaba la cláusula constitucional federal que prohíbe la doble exposi-ción en procesos penales. Const. EE. UU., supra.
El Tribunal de Apelaciones para el Primer Circuito con-cluyó que la Ley de Relaciones Federales con Puerto Rico (Ley de Relaciones Federales) y la creación de la Constitu-ción de Puerto Rico alteraron la relación entre Puerto Rico y Estados Unidos. United States v. Lopez Andino, supra, pág. 1168. A juicio de ese tribunal, Puerto Rico se convirtió en soberano para propósitos de la doctrina de soberanía dual. íd.
El juez Torruella concurrió con el resultado por entender que los delitos imputados en los tribunales de Puerto Rico eran distintos a los imputados en el Tribunal Federal de Distrito. United States v. Lopez Andino, supra, págs. 1172-*6191177. Eso hacía inaplicable la cláusula que prohíbe la doble exposición en la esfera penal. Sin embargo, el juez Torruella expresó que Puerto Rico en la actualidad continúa siendo un territorio de Estados Unidos y, por lo tanto, no le aplica la doctrina de la soberanía dual.
El Tribunal de Apelaciones para el Undécimo Circuito se enfrentó a la misma controversia en [United States] v. Sanchez, 992 F.2d 1143 (11mo Cir. 1993), cert. denegado, 510 US 1110 (1994). Contrario al Primer Circuito, el Tribunal de Apelaciones para el Undécimo Circuito resolvió que Puerto Rico es un territorio de Estados Unidos para propó-sitos del Art. IV, Sec. 3 de la Constitución de Estados Uni-dos, LPRA, Tomo 1, y no un soberano separado. Allí se procesó a los Sres. Rafael y Luis Sánchez en un tribunal federal de distrito en el estado de Florida. Los acusados adujeron que ya habían estado expuestos por los mismos delitos en el Tribunal General de Justicia de Puerto Rico.
En un ejercicio de honestidad intelectual, el foro apela-tivo intermedio citó con aprobación lo resuelto en Puerto Rico v. Shell Co., supra, y concluyó que ese era el precedente que se debía seguir. Acto seguido, discutió por qué el esta-blecimiento de la Constitución de Puerto Rico no alteró lo resuelto en Puerto Rico v. Shell Co., supra. En particular, sostuvo que en United States v. Wheeler, supra, resuelto luego de veinticinco años del establecimiento del Estado Li-bre Asociado de Puerto Rico, el Tribunal Supremo federal utilizó Puerto Rico v. Shell Co., supra, para distinguir entre el estatus dependiente de un territorio, y el estatus sepa-rado y soberano de las tribus nativo-americanas. También sostuvo que el desarrollo del Estado Libre Asociado de Puerto Rico no ha conferido a nuestros tribunales una fuente de autoridad punitiva que se derive de una soberanía inherente. [United States] v. Sanchez, supra, pág. 1152.
Luego de ese estudio, el Tribunal de Apelaciones para el Undécimo Circuito analizó los delitos imputados y resolvió que la cláusula que prohíbe la doble exposición impedía el *620procesamiento por uno de los delitos imputados (murder for hire), 18 USC sec. 1958, ya que los acusados estuvieron expuestos por un delito idéntico en los tribunales de Puerto Rico. [United States] v. Sanchez, supra, pág. 1159.
B. La controversia de soberanía dual ante el Tribunal Supremo de Puerto Rico
Finalmente, en Pueblo v. Castro García, supra, este Tribunal adoptó la tesis del Tribunal de Apelaciones para el Primer Circuito y resolvió que el Estado Libre Asociado de Puerto Rico era un soberano para efectos de la cláusula de la doble exposición. Véase J.J. Álvarez González, Derecho constitucional de Puerto Rico y relaciones constitucionales con los Estados Unidos: casos y materiales, Bogotá, Ed. Temis, 2009, págs. 536-537. Afirmamos, específicamente, que “el poder del Estado Libre Asociado de Puerto Rico para crear y poner en vigor delitos emana no sólo del Congreso, sino del consentimiento del Pueblo y, por tanto de sí mismo, por lo que le es de aplicación la doctrina de soberanía dual”. íd. págs. 779-781. El Juez Asociado Señor Rebollo López emitió una opinión disidente en la que, en síntesis, argumentó que Puerto Rico no es un soberano, sino que bajo el esquema constitucional de Estados Unidos es un territorio sujeto al poder de legislación del Congreso, según establecido por la cláusula territorial del Art. TV, Sec. 3 de la Constitución federal, supra.
Este Tribunal se basó, fundamentalmente, en dos premi-sas para concluir que al Estado Libre Asociado le aplicaba la doctrina de la soberanía dual. Primero, el Tribunal, después de analizar toda la jurisprudencia sobre la materia, aplicó un razonamiento que el Tribunal Supremo federal nunca ha utilizado. En aquella ocasión, reiteramos entonces una y otra vez que el Estado Libre Asociado de Puerto Rico goza de un grado de soberanía igual al de los estados de la Unión y que, por eso, debía aplicársele la doctrina de soberanía dual. Véase, por ejemplo, Pueblo v. Castro García, supra, pág. 765 *621(“Puerto Rico advino al ejercicio de una soberanía similar a la de los estados de la Unión en aspectos sumamente fundamentales”). Véase, además, Castro García, supra, págs. 769-771, 773 y 775-776.
La segunda premisa en la que nos basamos en Pueblo v. Castro García, supra, pág. 765, es que luego de la aproba-ción de la Constitución del ELA en 1952, “el poder político de la isla emana del consentimiento y voluntad del Pueblo de Puerto Rico”. (Enfasis suprimido). Por eso, se concluyó que, luego del 1952, Puerto Rico se encuentra en una situa-ción legal y política muy diferente a la que se encontraba cuando el Tribunal Supremo federal resolvió el caso de Puerto Rico v. Shell Co., supra. Véase Pueblo v. Castro García, supra, págs. 778-779.
Los peticionarios en el caso que tenemos ante nuestra consideración solicitan que revoquemos Pueblo v. Castro García, supra, y que no apliquemos la doctrina de soberanía dual a Puerto Rico. Luego de analizar la controversia, con-cluimos que los peticionarios tienen razón. Los fundamentos que este Tribunal utilizó en esa ocasión son erróneos desde el punto de vista estrictamente jurídico. Nos corresponde analizar si en 1952 Puerto Rico adquirió una soberanía pri-migenia o una soberanía independiente a la del Congreso —una soberanía cedida, no delegada— que haga inaplicable hoy lo resuelto en 1937 en Puerto Rico v. Shell Co., supra.
V
A. Puerto Rico y la cláusula territorial de la Constitución de Estados Unidos
Contrario a las tribus nativo-americanas o a los estados, Puerto Rico nunca ha ejercido una soberanía original o primigenia. Con el propósito de acabar con la Guerra His-panoamericana de 1898, España cedió a Estados Unidos la isla de Puerto Rico y las demás que estaban bajo su sobe-ranía en las Indias Occidentales y en el Pacífico mediante *622el Tratado de París. Tratado de París, Documentos Histó-ricos, Art. II, LPRA, Tomo 1, ed. 2008. Véase, además, J. Trías Monge, Historia constitucional de Puerto Rico, Río Piedras, Ed. UPR, 1980, Vol. I, págs. 144-148. Se especificó que “[l]os derechos civiles y la condición política de los ha-bitantes de” Puerto Rico los determinaría el Congreso de Estados Unidos. Tratado de París, Documentos Históricos, supra, Art. IX, pág. 20.
En 1900, luego de dos años de gobierno militar, se esta-bleció un gobierno civil en Puerto Rico mediante la Carta Orgánica de 12 de abril de 1900, conocida como el Acta Foraker. Documentos Históricos, LPRA, Tomo 1, ed. 2008. Esta ley del Congreso dispuso para un gobernador que sería nombrado por el Presidente de Estados Unidos, una legisla-tura bicameral, un tribunal supremo y otros aspectos tributarios.
La controversia sobre la validez constitucional de la ad-quisición de Puerto Rico y otras posesiones no tardó en llegar al Tribunal Supremo de Estados Unidos. J.R. To-rruella, The Insular Cases: The Establishment of a Regime of Political Apartheid, 77 (Núm. 1) Rev. Jur. UPR 1 (2008). El mismo día, 27 de mayo de 1901, el Tribunal resolvió varios casos en los que se plantearon diversas controver-sias sobre la posesión y administración de los nuevos territorios. Véanse: Fourteen Diamond Rings v. United States, 183 US 176 (1901); Huus v. New York & Porto Rico Steamship Co., 182 US 392 (1901); Downes v. Bidwell, 182 US 244 (1901); Armstrong v. United States, 182 US 243 (1901); Dooley v. United States, 182 US 222 (1901); Goetze v. United States, 182 US 221 (1901); Dooley v. United States, 183 US 151 (1901); DeLima v. Bidwell, 182 US 1 (1901). De estos casos, que se llegaron a conocer como “los casos insulares”, el más importante es Downes v. Bidwell, supra. Véase Alvarez González, op. cit., pág. 388.
En Downes v. Bidwell, supra, se cuestionó la validez constitucional de una de las secciones de la Ley Foraker que *623establecía una barrera arancelaria entre el comercio de Es-tados Unidos y Puerto Rico. Álvarez González, op. cit., pág. 388. Los demandantes alegaron que el impuesto violaba la Cláusula de Uniformidad de la Constitución. C. Duffy Burnett y A.I. Cepeda Derieux, Los casos insulares: doctrina desanexionista, 78 (Núm. 3) Rev. Jur. UPR 661, 667 (2009). Esa cláusula dispone: “all Duties, Imposts and Excises shall be uniform throughout the United States”. Véase Art. I, Sec. 8, Const. EE. UU., LPRA, Tomo 1, ed. 2008, pág. 167. El Tribunal Supremo, sin poder esbozar una opinión que recogiera los fundamentos de una mayoría de los jue-ces, resolvió a favor de la validez del impuesto. Downes v. Bidwell, supra, pág. 257.
El Tribunal concluyó que Puerto Rico es un territorio que pertenece a Estados Unidos, pero no es parte de la frase “Estados Unidos” para efectos del Art. 1, Sec. 8 de la Cons-titución federal. Downes v. Bidwel, supra. Véase, además, E. Rivera Ramos, The Legal Construction of Identity: The Judicial and Social Legacy of American Colonialism in Puerto Rico, Baltimore, American Psychological Association, 2001, pág. 80. De acuerdo con el Juez Brown, el poder de adquirir territorios incluía el poder de gobernarlos, pautar bajo qué términos serían recibidos sus habitantes y cuál sería su estatus. Esos poderes plenarios sobre los territorios estarían sujetos a limitaciones fundamentales a favor de derechos personales. Downes v. Bidwell, supra, pág. 280.
El Juez White emitió una opinión concurrente y esbozó la teoría que más tarde se convirtió en la norma jurídica definitiva sobre los territorios: la doctrina de la incorporación. J.R. Torruella, The Supreme Court and Puerto Rico: The Doctrine of Separate and Unequal, Río Piedras, Ed. UPR, 1985, pág. 53. El juez White estuvo de acuerdo con que el Congreso tiene poderes plenarios sobre los territorios y que esos poderes están sujetos a ciertos principios fundamentales que, aunque no expresados en la Constitución, no podían ser transgredidos. Downes v. Bid-*624well, supra, págs. 289-290.(10) Sin embargo, propuso que cuando se invoca una cláusula constitucional, la pregunta fundamental no es si la Constitución opera ex proprio vi-gore, sino si la cláusula invocada es aplicable a ese territo-rio en particular^11) Downes v. Bidwell, supra, pág. 292. La aplicabilidad de las cláusulas iba a depender, entonces, de la situación particular del territorio y su relación con Es-tados Unidos. (12)
El Juez White planteó que para resolver si la cláusula de uniformidad aplicaba a Puerto Rico, había que resolver si este había sido incorporado a Estados Unidos y si se había convertido en parte integral de ese ente, según nom-brado en la Constitución. Concluyó que, según los términos del Tratado de París, Puerto Rico no había sido incorpo-rado a Estados Unidos. Por tal razón, solo le aplicaban *625aquellas disposiciones constitucionales que se considera-ran fundamentales.
De 1903 a 1914, el Tribunal Supremo federal resolvió otra serie de casos relacionados a diferentes cuestiones so-bre los territorios. Véanse: Ocampo v. United States, 234 US 91 (1914); Ochoa v. Hernandez y Morales, 230 US 139 (1913); Dowdell v. United States, 221 US 325 (1911); Kopel v. Bingham, 211 US 468 (1909); Kent v. Porto Rico, 207 US 113 (1907); Trono v. United States, 199 US 521 (1905); Rassmussen v. United States, 197 US 516 (1905); Dorr v. United States, 195 US 138 (1904); Kepner v. United States, 195 US 100 (1904); Gonzales v. Williams, 192 US 1 (1904); Hawaii v. Mankichi, 190 US 197 (1903). Véase, Rivera Ramos, op. cit., pág. 75. Durante ese período se resolvió Grafton v. United States, supra, pág. 354, y se estableció la norma anteriormente discutida de que un territorio no es un soberano para efectos de la cláusula constitucional contra la doble exposición (“a territorial government is entirely the creation of Congress, ‘and its judicial tribunals exert all their powers by authority of the United States’ ”). (Énfasis suplido). United States v. Wheeler, supra, pág. 321.
En 1917, el Congreso de Estados Unidos aprobó una nueva Carta Orgánica conocida como la Ley Jones-Sha-froth, Documentos Históricos, LPRA, Tomo 1. Véase Trías Monge, op. cit., Vol. II, pág. 88. El cambio más importante de esta ley fue que le otorgó la ciudadanía de Estados Uni-dos a los puertorriqueños. Eso hizo que el Tribunal Supremo federal tuviera que resolver si la otorgación de la ciudadanía americana a los puertorriqueños equivalía a la incorporación de Puerto Rico.
En Balzac v. Porto Rico, 258 US 298 (1922), una persona fue condenada a nueve meses de cárcel por emitir ciertos comentarios considerados libelosos en contra del gobernador. El acusado alegó que, bajo la Enmienda Sexta de la Constitución federal, tenía derecho a ser juzgado por un jurado. El Tribunal Supremo rechazó ese argumento y *626adoptó unánimemente la teoría de la incorporación territorial del Juez White; además, afirmó que el derecho a ser juzgado por un jurado no aplicaba en aquellos territorios que no habían sido incorporados a la Unión.(13) A renglón seguido, el Tribunal Supremo analizó si la Ley Orgánica Jones-Shafroth incorporó finalmente a Puerto Rico. Contestó que no.
Entre otras cosas, concluyó que si el Congreso hubiera querido incorporar el territorio lo habría declarado con cla-ridad y no lo hubiera dejado a la mera inferencia. Balzac v. Porto Rico, supra, pág. 306 (“Had Congress intended to take the important step of changing the treaty status of Porto Rico by incorporating it into the Union, it is reasonable to suppose that it would have done so by the plain declaration, and would not have left it to mere inference”). (Enfasis suplido).
Muchos de los estudiosos del tema resumen la doctrina sobre Puerto Rico de la manera siguiente: “[L]a Constitu-ción aplica en su totalidad dentro de Estados Unidos (si esta frase se define para incluir únicamente a los estados de la unión, a Washington, DC, y a los territorios incorpo-rados), mientras que en los territorios no-incorporados aplican solamente las disposiciones fundamentales de la Constitución”. (Énfasis suprimido). Duffy Burnett y Ce-peda Derieux, supra, págs. 667-668.
A pesar de las críticas por su tono desdeñoso y despec-tivo hacia los habitantes de los territorios y de la obsoles-cencia de mucho de lo resuelto en los casos insulares, la parte medular de la doctrina se ha seguido utilizando. Vé-anse, por ejemplo: Boumediene v. Bush, 553 US 723, 759 (2008) (“the Court devised in the Insular Cases a doctrine that allowed it to use its power sparingly and where it would be most needed. This century-old doctrine informs our analysis in the present matter”) (énfasis suplido); Uni*627ted States v. Verdugo-Urquidez, 494 US 259, 268 (1990) (“The global view taken by the Court of Appeals of the application of the Constitution is also contrary to this Court’s decisions in the Insular Cases, which held that not every constitutional provision applies to governmental activity even where the United States has sovereign power”). (Enfasis suplido y en el original). Para una discusión sobre estos últimos casos, véanse: G.A. Gelpí, Los casos insula-res: un estudio histórico comparativo de Puerto Rico, Hawai’i y las Islas Filipinas, 45 (Núm. 2) Rev. Jur. UIPR 215, 223-224 (2011) (“A la luz de Boumediene, el Tribunal Supremo en un futuro tendrá que reexaminar la doctrina de los Casos Insulares en su aplicación a Puerto Rico y otros territorios de los EE.UU.”); C. Saavedra Gutiérrez, Incorporación de jure o incorporación de facto: dos propues-tas para erradicar fantasmas constitucionales, 80 (Núm. 4) Rev. Jur. UPR 967, 981 (2011) (“en cuanto a los territorios se refiere, la doctrina de los casos insulares no ha salido intacta de los constantes ataques constitucionales que su-frió durante el siglo XX”).
B. La situación de Puerto Rico después de la aprobación de la Constitución del Estado Libre Asociado (Commonwealth)
Tras muchos años en los que diferentes sectores recla-maron más autonomía para Puerto Rico en sus asuntos internos, el 13 de marzo de 1950 se presentó un proyecto de ley ante el Congreso para hacer viable la adopción de una Constitución. Trías Monge, op. cit., Vol. III, pág. 40 esc. 1. Ese proyecto desembocaría en la Ley Pública 600 (48 USC sec. 731b et seq.). El tracto legislativo revela cla-ramente que la adopción de esa constitución no representó un cambio en el estatus territorial de Puerto Rico.
Durante las vistas ante el Comité de Terrenos Públicos de la Cámara de Representantes del Congreso, el entonces Gobernador de Puerto Rico, Luis Muñoz Marín, expresó lo siguiente: '
*628You know, of course, that if the people of Puerto Rico should go crazy, Congress can always get around and legislate again. But I am confident that the Puerto Ricans will not do that, and invite congressional legislation that would take back something that was given to the people of Puerto Rico as good United States citizens. (Énfasis suplido). A. Leibowitz, The Commonwealth of Puerto Rico: Trying to Gain Dignity and Maintain Culture, 17 Rev. Jur. UIPR 1, 23 (1982), citando a Puerto Rico Constitution: Hearings on H.R. 7674 and S. 3336 Before the House Comm. on Public Lands, 81st Cong., 1st & 2nd Sess. 63 (1949-1950).
Antonio Fernós Isern, entonces Comisionado Residente de Puerto Rico en Washington DC, afirmó, en la misma línea, lo siguiente:
As already pointed out, H.R. 7674 would not change the status of the island of Puerto Rico relative to the United States. It would not commit the United States for or against any specific future form of political formula for the people of Puerto Rico. It would not alter the powers of sovereignty acquired by the United States over Puerto Rico under the terms of the Treaty of Paris (Énfasis suplido). Leibowitz, supra, pág. 23. Véase, además, Pueblo v. Castro García, supra, pág. 790, opinión disi-dente del Juez Asociado Señor Rebollo López.
El señor Fernós Isern añadió:
“[...] I would like to make two comments: One, the road to the courts would always be open to anybody who found that an amendment to the constitution went beyond the framework laid down by Congress; and, secondly, the authority of the Government of the United States, of the Congress, to legislate in case of need would always be there”. (Énfasis suplido). Trías Monge, op. cit., Vol. Ill, pág. 45.
El informe del Secretario del Interior también dejaba claro que no existiría un cambio en la relación entre el gobierno federal y Puerto Rico. Así, afirmó:
“It is important at the outset to avoid any misunderstanding as to the nature and general scope of the proposed legislation. Let me say that enactment of S. 3336 will in no way commit the Congress to the enactment of statehood legislation for Puerto Rico in the future. Nor will it in any way preclude a future *629determination by the Congress of Puerto Rico’s ultimate political status. The bill merely authorizes the people of Puerto Rico to adopt their own constitution and to organize a local government which, under the terms of S. 3336, would be required to be republican in form and contain the fundamental civil guaranties of a bill of rights.... The bill under consideration would not change Puerto Rico’s political, social, and economic relationship to the United States”. (Enfasis suplido). Leibowitz, supra, pág. 24.
Los respectivos informes de la Cámara de Representan-tes y el Senado federal sobre el proyecto endosaron la vi-sión del Departamento del Interior. Así, los informes expre-saron lo siguiente:
“The bill under consideration would not change Puerto Rico’s fundamental, political, social and economic relationship to the United States.... This bill does not commit the Congress, either expressly or by implication, to the enactment of statehood legislation for Puerto Rico in the future. Nor will it in any way preclude a future determination by the Congress of Puerto Rico’s ultimate political status”. (Enfasis suplido). Leibowitz, supra, pág. 24. Véase, además, Trías Monge, op. cit., Vol. III, págs. 51-54.
Ambas cámaras del Congreso aprobaron la medida y el 3 de julio de 1950 entró en vigor la Ley Pública 600 (Ley 600). Trías Monge, op. cit., Vol. III, pág. 56. Esta ley esta-blecía que se aprobaba la Constitución con el carácter de un convenio que, como veremos, no significó que Puerto Rico dejara de ser un territorio de Estados Unidos. La ley derogó múltiples aspectos de la Ley Orgánica Jones-Sha-froth de 1917 y estableció para que aquellas disposiciones que quedaran vigentes se citaran como la Ley de Relacio-nes Federales con Puerto Rico. Trías Monge, op. cit., Vol. III, pág. 38. De hecho, el estatuto mantuvo en vigor el Art. 1 de la Ley Orgánica Jones-Shafroth de 1917, que esta-blece que sus disposiciones “se aplicarán a la Isla de Puerto Rico e islas adyacentes pertenecientes a los Estados Uni-dos, y a las aguas de esas islas [...]”. Acta Jones, Docu-*630mentos Históricos, supra, pág. 55. Véanse: Sec. 1 de la Ley de Relaciones Federales, LPRA, Tomo 1; 48 USC see. 731.
La Ley 600 tenía que ser aprobada por una mayoría de los electores de Puerto Rico, lo que ocurrió. Trías Monge, op. cit., Vol. III, pág. 62. La Convención Constituyente se reunió desde el 17 de septiembre de 1951 hasta el 6 de febrero de 1952. íd., pág. 78. Una mayoría de los delegados aprobó el borrador de la Constitución el 3 de marzo de 1952 y se so-metió para la aprobación del Congreso. íd., págs. 270-273.
El informe sobre la ratificación de la Constitución de la Comisión de lo Interior y Asuntos Insulares de la Cámara de Representantes volvió a repetir que la nueva constitu-ción no alteraba las relaciones políticas, sociales y econó-micas fundamentales entre Estados Unidos y Puerto Rico. Trías Monge, op. cit., Vol. III, págs. 278-279. El informe del Senado, aunque no incluyó una disposición tan categórica, también hizo alusión a que el ejercicio de la autoridad federal en Puerto Rico no quedaba afectado por la Constitu-ción de Puerto Rico. íd., pág. 300.(14)
El Congreso aprobó la Constitución, pero requirió que se eliminara la Sección 20 del Art. II, que establecía ciertos derechos económicos, y que se clarificara otra de las dispo-siciones que requería asistir a las escuelas públicas ele-mentales en la medida permitida por las posibilidades del Estado. Trías Monge, op. cit., Vol. III, pág. 300 y siguientes. Además, exigió que se incluyera una sección que especifi-cara que cualquier enmienda a la Constitución debía estar de acuerdo con la Constitución federal, la Ley de Relacio-nes Federales y la Ley 600. íd. El Presidente Truman firmó la resolución mediante la que se aprobó la Constitución. Luego, la Convención Constituyente hizo lo propio. íd. La *631Constitución del Estado Libre Asociado de Puerto Rico (ELA) entró en vigor el 25 de julio de 1952. íd.
C. La interpretación judicial de la relación entre el Estado Líbre Asociado (Commonwealth) de Puerto Rico y el go-bierno federal
El análisis jurídico de las relaciones entre Estados Uni-dos y Puerto Rico después de la creación del ELA tardó en llegar al Tribunal Supremo de Estados Unidos. Álvarez González, op. cit., pág. 473. No fue hasta 1970 que el Tribunal se expresó. íd., pág. 474. Desde entonces, el Tribunal ha tratado varias veces el tema. Véanse, por ejemplo: Examining Bd. v. Flores de Otero, 426 US 572 (1976); Calero-Toledo v. Pearson Yacht Leasing Co., 416 US 663 (1974). Un análisis de estas opiniones confirma que para el Tribunal Supremo federal, la adopción de la Constitución no repre-sentó un cambio en la base fundamental de las relaciones constitucionales entre Puerto Rico y Estados Unidos. El Tribunal Supremo siguió tratando a Puerto Rico como un ente político sujeto a la cláusula territorial de la Constitución federal.
El primer caso que llegó al Tribunal Supremo federal fue Fornaris v. Ridge Tool Co., 400 US 41 (1970). En este caso, el Tribunal Federal de Apelaciones para el Primer Circuito concluyó que una ley aprobada por la Legislatura de Puerto Rico violaba la Constitución federal, sin especi-ficar si violaba la Decimocuarta Enmienda o la Quinta. El Tribunal Supremo revocó y decidió devolver el caso a los tribunales de Puerto Rico porque no existían precedentes claros para resolver la disputa.
En Calero-Toledo v. Pearson Yacht Leasing Co., supra, una persona cuestionó la validez constitucional de una in-cautación que realizó la Policía de Puerto Rico sin notifica-ción previa. Aunque el Tribunal resolvió en los méritos a favor de la validez de la incautación, no especificó si la disposición constitucional aplicable a Puerto Rico era la *632Enmienda Quinta o la Enmienda Decimocuarta de la Constitución federal.(15) íd., pág. 669 esc. 5.
La mayoría de las expresiones respecto al estatus de Puerto Rico se relacionaron con la jurisdicción del Tribunal Supremo para atender el caso. La controversia era si Puerto Rico podía ser considerado como un estado para propósitos de la ley que creaba un tribunal de tres jueces {Three-Judge Court Act), 28 USC sec. 2281. El Tribunal resolvió que, aun-que no se había convertido en un estado de la Unión, Puerto Rico podría ser considerado como un estado para efectos de esa ley. Calero-Toledo v. Pearson Yacht Leasing Co., supra, pág. 672, citando a Mora v. Mejias, 206 F.2d 377 (1er Cir. 1953) (“ ‘Puerto Rico has thus not become a State in the federal Union like the 48 States, but it would seem to have become a State within a common and accepted meaning of the word’ ”). (Énfasis suplido). Para llegar a esa conclusión, el Tribunal hizo referencia, entre otras cosas, a uno de los artículos de la Ley 600, en el cual se establece que “se aprueba esta Ley, con el carácter de un convenio, de ma-nera, que el pueblo de Puerto Rico pueda organizar un go-bierno basado en una constitución adoptada por él mismo”. (Traducción nuestra). íd., pág. 672 (citando a Mora v. Mejias, supra) (“ ‘It is a political entity created by the act and with the consent of the people of Puerto Rico and joined in union with the United States of America under the terms of the compact’’ ”). (Énfasis suplido).
En ciertas ocasiones, se le ha adjudicado un alcance ex-tremadamente amplio a esa frase que habla de un pacto o convenio. Véase, por ejemplo, Ramírez de Ferrer v. Mari Brás, 144 DPR 141, 154-169 (1997). Véase, además, R. Hernández Colón, Hacia la meta final: el nuevo pacto — un paso *633adelante (J. Hernández Mayoral, P. Hernández Rivera, eds.), San Juan, Ed. Calle Sol, 2011, pág. 8. Sin embargo, hoy está claro que lo único que abarcaba ese pacto o conve-nio al que se refería la Ley 600 era que si los puertorrique-ños seguían el proceso allí dispuesto y daban su aprobación al estatuto, este entraría en vigor y el Congreso aprobaría una Constitución para Puerto Rico, redactada por los habi-tantes del territorio. Así lo aclaró el Congreso al seguir un proceso similar para el establecimiento del Estado Libre Asociado de las Islas Marianas del Norte (Commonwealth of the Northern Mariana Islands). Véase S. Rep. No. 94-596, pág. 2 (1976) {“The essential difference between the Covenant and the usual territorial relationship [...] is the provision in the Covenant that the Marianas constitution and government structure will be a product of a Marianas constitutional convention, as was the case with Puerto Rico, rather than through an organic act of the United States Congress’’). (Énfasis suplido).
Ese proceso, además, es similar al que ha utilizado el Congreso con otros territorios desde los primeros años de la Unión.(16) E. Biber, The Price of Admission: Causes, Effects, and Patterns of Conditions Imposed on States Entering the Union, 46 Am. J. Legal Hist. 119, 125-129 (2004). Véanse, además: Ohio Enabling Act, secs. 1, 4-5, 2 Stat. 173 (1802); Louisiana Enabling Act, secs. 1-4, 2 Stat. 641 (1811); Illinois Enabling Act, secs. 1, 3-4, 3 Stat. 429 (1818); Omnibus Enabling Act, 25 Stat. 676 (1889). El Congreso, a través de *634leyes habilitadoras {enabling acts), autoriza al territorio a realizar una convención constituyente y redactar una constitución. Biber, supra, pág. 127. Si el territorio si-gue el proceso dispuesto, puede remitir esa Constitución al Congreso para su aprobación. Id., pág. 128. El Congreso puede aprobar la constitución, rechazarla, modificarla o condicionarla. íd. Ahí, el Congreso decide si acepta o no al territorio como un estado federado. Si no acepta al territorio como un estado de la Unión, este necesariamente conti-nuará siendo un territorio. Véase National Bank v. County of Yankton, 101 US 129, 133 (1879) (“All territory within the jurisdiction of the United States not included in any State must necessarily be governed by or under the authority of Congress”). (Énfasis suplido). Esa etapa de aceptación como un estado federado no ha ocurrido con Puerto Rico; no fue contemplada como parte del proceso que el Congreso esta-bleció en la Ley 600.
Por su parte, la See. 2 del Art. I de la Constitución del ELA, que establece que “ [e] 1 gobierno del Estado Libre Aso-ciado de Puerto Rico [...] y sus Poderes Legislativo, Ejecu-tivo y Judicial [...] estarán igualmente subordinados a la soberanía del pueblo de Puerto Rico”, no significa que Puerto Rico haya sido investido de una soberanía propia ni que el Congreso haya perdido la suya. Const. ELA, supra, ed. 2008, pág. 271. Lo único que significa esa frase es que el Congreso le delegó a los puertorriqueños la facultad de manejar el gobierno de la Isla y sus propios asuntos inter-nos, sujeto a la voluntad popular. (17)
*635En ese sentido, el Pueblo de Puerto Rico es soberano sola-mente en aquellas materias locales que no están regidas por la Constitución de Estados Unidos. Calero-Toledo v. Pearson Yacht Leasing Co., supra, pág. 673. Sin embargo, eso no significa que Puerto Rico dejó de ser, como cuestión de derecho constitucional, un territorio de Estados Unidos; nunca hubo una cesión de soberanía, lo que hubo fue una delegación de poderes. Eso quedaría claro en los próximos casos.
En Examining Bd. v. Flores de Otero, supra, se cuestionó la validez de una ley de Puerto Rico que requería la ciuda-danía americana para obtener una licencia de ingeniero. El Tribunal Supremo federal la invalidó sin especificar nueva-mente por cuál disposición de la Constitución federal ac-tuaba, fuere la cláusula de igual protección de la Enmienda Decimocuarta o la cláusula de debido proceso de la En-mienda Quinta. Sin embargo, el Tribunal reconoció la apli-cación y la vigencia de los casos insulares y citó con aproba-ción a Downes v. Bidwell, supra, y Balzac v. Porto Rico, supra. Fue más allá y dijo que lo que hizo en Calero-Toledo v. Pearson Yacht Leasing Co., supra, fue reafirmar la doc-trina de los casos insulares.(18) En otras palabras, al resolver si ciertas disposiciones de la Constitución federal aplican a Puerto Rico, el Tribunal Supremo continuó tratando a Puerto Rico como un territorio.
Pero no fue hasta Torres v. Puerto Rico, 442 US 465 (1979), que el Tribunal Supremo utilizó sin ambages la doctrina de los casos insulares para ver si aplicaba a *636Puerto Rico una de las cláusulas de la Constitución federal. Ese caso trató sobre la validez de un registro que le hizo un agente estatal a una persona en el aeropuerto de Isla Verde. El Tribunal resolvió que el registro fue irrazonable. Para decidir si la protección de la Enmienda Cuarta contra registros y allanamientos irrazonables apli-caba a Puerto Rico, analizó toda la doctrina de los casos insulares y, luego, la aplicó:
Congress may make constitutional provisions applicable to territories in which they would not otherwise be controlling. [...] Congress generally has left to this Court the question of what constitutional guarantees apply to Puerto Rico. [...] However, because the limitation on the application of the Constitution in unincorporated territories is based in part on the need to preserve Congress’ ability to govern such possessions, and may be overruled by Congress, a legislative determination that a constitutional provision practically and beneficially may be implemented in a territory is entitled to great weight. (Énfasis suplido). íd., pág. 470.
Acto seguido, el Tribunal Supremo concluyó que la in-tención del Congreso, según evidenciada por la Ley Jones-Shafroth (ahora conocida como Ley de Relaciones Federa-les) y por la Ley 600, era que la protección de la Enmienda Cuarta aplicara a Puerto Rico. Torres v. Puerto Rico, supra, pág. 470 (“Both Congress’ implicit determinations in this respect and long experience establish that the Fourth Amendment’s restrictions on searches and seizures may be applied to Puerto Rico without danger to national interests or risk of unfairness”). (Énfasis suplido).(19) Es incuestiona-*637ble que en Torres v. Puerto Rico, supra, el Tribunal trató a Puerto Rico como un territorio.(20) Véase Álvarez González, op. cit., pág. 510.
En otra línea de casos, en los que se cuestionó la validez de algunas normas federales relacionadas a Puerto Rico, también surge con claridad que Puerto Rico continuó siendo un territorio. Álvarez González, op. cit., pág. 510. En Califano v. Torres, 435 US 1 (1978), se impugnó un programa de ayudas federales que excluía a los residentes de Puerto Rico y el Tribunal Supremo sostuvo su validez.
En Harris v. Rosario, 446 US 651, 651-652 (1980), en el que se presentó una controversia similar, el Tribunal Supremo aclaró los fundamentos para ese trato desigual ha-cia Puerto Rico:
Congress, which is empowered under the Territory Clause of the Constitution, to “make all needful Rules and Regulations respecting the Territory ... belonging to the United States,” may treat Puerto Rico differently from States so long as there is a rational basis for its actions. (Enfasis suplido y cita omitida)!21)
Lo que queda claro de estos casos es que el Tribunal Supremo federal siguió tratando a Puerto Rico como un terri-torio sujeto a la cláusula territorial y, por ende, a los poderes del Congreso. En el ejercicio de su poder sobre el territorio, el Congreso dispuso que la vigencia de la Ley 600 sería con-tingente, pues entraría en vigor solamente si el pueblo de Puerto Rico asentía a ello, lo que en efecto ocurrió. Por eso, esa autoridad se ejerce hoy dentro de los parámetros de la Ley 600 y la Constitución que el Congreso aprobó en el ejer-*638cicio de su poder plenario sobre el territorio. Como señaló el Juez Breyer, hoy Juez Asociado del Tribunal Supremo federal, en Cordova & Simonpietri Ins. v. Chase Manhattan Bank, 649 F.2d 36, 41 (1er Cir. 1981), después de la creación del ELA, las relaciones entre Estados Unidos y Puerto Rico cesaron de estar sujetas solamente a la cláusula territorial y se añadieron nuevas restricciones legales que el Congreso se autoimpuso (“the federal government’s relations with Puerto Rico changed from being bounded merely by the territorial clause, and the rights of the people of Puerto Rico as United States citizens, to being bounded by the United States and Puerto Rico Constitutions, Public Law 600, the Puerto Rican Federal Relations Act and the rights of the people of Puerto Rico as United States citizens”). (Énfasis suplido).
Sin embargo, lejos de representar una renuncia irrevocable a su poder sobre el territorio, esas limitaciones lega-les que el Congreso aprobó son parte del ejercicio de ese poder legislativo. Así, del mismo modo que las relaciones entre el Distrito de Columbia dejaron de estar sujetas me-ramente a la voluntad del Congreso, autorizada por la Cláusula 17 de la Sección 8 del Artículo I de la Constitu-ción, LPRA, Tomo 1, al aprobarse la legislación que le dio al Distrito un gobierno municipal electivo, las relaciones entre Puerto Rico y el gobierno federal se rigen no solo por el Art. I, Sec. 8 de la Constitución, sino también por la legislación que el Congreso aprobó. Véanse: District of Columbia Home Rule Act, D.C. Code secs. 1-201.01-1-207.71 (2001); Washington, D.C. Ass’n of Realtors, Inc. v. District of Columbia, 44 A.3d 299 (Cir. DC 2012).
Esa delegación de poder no constituye una renuncia irrevocable ni una terminación del poder del Congreso. El Pueblo de Estados Unidos le otorgó al Congreso, por medio de la Constitución, un poder amplio para administrar los territorios. Por esa razón, el Congreso no puede renunciar de manera irrevocable a un poder que le fue conferido por el Pueblo de Estados Unidos. Véase Clinton v. City of New *639York, 524 US 417, 452 (1998) (“The Constitution is a compact enduring for more than our time, and one Congress cannot yield up its own powers, much less those of other Congresses to follow”). (Énfasis suplido). Véanse, además: R.S. Mariani, Sovereignty At Issue: Supreme Court’s Ambiguity and the Circuits’ Conflict on the Application of the Dual Sovereignty Doctrine to Puerto Rico, 63 (Núm. 4) Rev. Jur. UPR 807 (1994); E. Rivera Pérez, Puerto Rico: Tres caminos hacia un futuro, San Juan, Publicaciones Puerto-rriqueñas, 1991, págs. 25-26.(22) Por eso, la propuesta al-terna de algunos autores no es persuasiva. Véanse: D.M. Helfeld, Understanding United States-Puerto Rico Constitutional and Statutory Relations Through Multidimensional Analysis, 82 (Núm. 3) Rev. Jur. UPR 841, 874-875 (2013);(23) Hernández Colón, op. cit.
Es cierto, también, que algunos Jueces del Tribunal Supremo federal han planteado que la doctrina de los casos insulares se debe revisar. Véanse: Harris v. Rosario, supra, pág. 653 (Opinión disidente del Juez Asociado Marshall) {“While some early opinions of this Court suggested that various protections of the Constitution do not apply to Puerto Rico, [...] the present validity of those decisions is questionable” [énfasis suplido]); Torres v. Puerto Rico, supra, pág. 475 (opinión concurrente del Juez Asociado Brennan) {“Whatever the validity of the [Insular Cases] in the *640particular historical context in which they were decided, those cases are clearly not authority for questioning the application of the Fourth Amendment —or any other provision of the Bill of Rights— to the Commonwealth of Puerto Rico in the 1970’s”). (Énfasis suplido). Sin embargo, no se ha señalado que Puerto Rico haya dejado de ser un terri-torio sujeto a los poderes plenarios del Congreso.
D. Posición de la Rama Ejecutiva federal
La Rama Ejecutiva del gobierno federal también ha con-firmado que Puerto Rico sigue siendo un territorio de Es-tados Unidos, lo que deja inalterada la autoridad soberana que el Congreso ejerce. En el 2000, el Presidente de Esta-dos Unidos, Bill Clinton, constituyó mediante un decreto el Grupo de Trabajo del Presidente sobre el Estatus de Puerto Rico con el propósito de auscultar un estatus futuro para Puerto Rico.(24) Los Presidentes que le siguieron, George W. Bush y Barack Obama, renovaron el grupo de tra-bajo durante sus respectivas administraciones. Estos gru-pos realizaron varios informes sobre Puerto Rico. Sus hallazgos confirman que Puerto Rico sigue siendo un terri-torio de Estados Unidos.
En específico, los Informes del Grupo de Trabajo de diciembre de 2007, págs. 19 — 20, y de marzo de 2011, pág. 3, reconocen que la Constitución aprobada por Puerto Rico estuvo sujeta a condiciones establecidas por el Congreso. Tanto en el Informe de 2007 como en el de 2011 se explica que las relaciones actuales entre Puerto Rico y Estados Unidos las continúa definiendo la Constitución de Estados Unidos y la Ley de Relaciones Federales. Informe del Grupo de Trabajo del Presidente de EEUU de marzo de 2011, pág. 20; Informe del Grupo de Trabajo del Presidente de EEUU de diciembre de 2007, pág. 5. Esa aseveración coloca de manifiesto que el Estado Libre Asociado de *641Puerto Rico no tiene ninguna autoridad para cambiar su relación con Estados Unidos. El estatus legal de Puerto Rico es el de un territorio sujeto al poder plenario del Congreso. Informe del Grupo de Trabajo del Presidente de EEUU de diciembre de 2007, pág. 5. Su nombre oficial (Es-tado Libre Asociado de Puerto Rico) no define ni cambia su estatus de territorio.
Al discutir el actual estatus político de Puerto Rico, el Informe de marzo de 2011, pág. 28, afirma que el Estado Libre Asociado está regido por la Cláusula Territorial de la Constitución de Estados Unidos. En su consecuencia, está sujeto a los poderes plenarios del Congreso. También se afirma en el documento que es imposible establecer una relación entre el territorio y el gobierno federal que solo se pueda alterar por consentimiento mutuo. íd. Véase, tam-bién, Informe del Grupo de Trabajo del Presidente de EEUU de diciembre de 2007, pág. 6. Esa relación no se puede poner en práctica “porque un Congreso futuro po-dría optar por modificar la relación unilateralmente”. íd.
Ello significa que el Congreso puede permitir que el Es-tado Libre Asociado permanezca como sistema político de forma indefinida o, por el contrario, tiene la autoridad constitucional para enmendar o revocar los poderes de ad-ministración interna que ejerce el Gobierno de Puerto Rico. Informe del Grupo de Trabajo del Presidente de EEUU de diciembre de 2007, pág. 6. Dicho de otro modo, el sistema de gobierno que rige internamente en Puerto Rico está su-jeto por completo a la voluntad política y la autoridad legal del Congreso. íd. Eso explica por qué, por mandato de ley federal, las diligencias federales todavía se hacen a nombre de “ ‘Estados Unidos de América, SS el Presidente de los Estados Unidos’ ”. Art. 10 de la Ley de Relaciones Federa-les, LPRA, Tomo 1, Sec. 10, ed. 2008, pág. 247. Véase 48 USC see. 874.
Todo lo anterior nos lleva a concluir que la aprobación de una Constitución para Puerto Rico no representó *642un cambio en la base de las relaciones con Estados Unidos y, por lo tanto, Puerto Rico continúa siendo un territorio sujeto a la cláusula territorial de la Constitución federal. Así lo revela el tracto legislativo de la Ley 600 y su posterior interpretación efectuada por el Tribunal Supremo federal. Así lo interpreta también la Rama Ejecutiva federal. En fin, existe unanimidad entre las tres ramas acerca de este tema.
VI
El Estado Libre Asociado de Puerto Rico tiene una relación única, sin paralelo en la historia de Estados Unidos,(25) como el primer territorio cuyos habitantes redactaron su propia Constitución para regir sus asuntos locales. No obstante, por todo lo expuesto tenemos que concluir que el poder que sin duda ejerce Puerto Rico para procesar el crimen emana realmente de la soberanía de Estados Unidos y no de una soberanía primigenia. Grafton v. United States, supra; Puerto Rico v. Shell Co., supra. Aun así, el Tribunal de Apelaciones concluyó que la doctrina de la soberanía dual aplicaba a Puerto Rico y resolvió que los señores Sánchez Valle y Gómez Vázquez podían ser procesados en los tribunales de Puerto Rico, aun cuando ya un tribunal federal los condenó por la misma ofensa. Esas conclusiones son erróneas.
Es cierto que el Tribunal Supremo federal ha dicho rei-teradamente que Puerto Rico goza de un grado de autono-mía e independencia normalmente asociada con los esta-dos de la Unión. Véase, por ejemplo, Examining Bd. v. Flores de Otero, supra, pág. 594 ("[T]he purpose of Congress in the 1950 and 1952 legislation was to accord to Puerto Rico the degree of autonomy and independence normally associated with States of the Union [...]”)• (Enfasis *643suplido). Nosotros también hemos dicho lo mismo. Véase E.L.A. v. Northwestern Selecta, 185 DPR 40 (2012).
Otros casos donde el Tribunal Supremo trató al Estado Libre Asociado de Puerto Rico como si fuera un estado de la Unión son: El Vocero de Puerto Rico v. Puerto Rico, 508 US 147 (1993) (Primera Enmienda); Puerto Rico Aqueduct and Sewer Authority v. Metcalf & Eddy, Inc., 506 US 139 (1993) (inmunidad de Enmienda Once); P.R. Dept. of Consumer Affairs v. Isla Petroleum, 485 US 495 (1988) (des-plazamiento (preemption)); Puerto Rico v. Branstad, 483 US 219 (1987) (extradición); Posadas de PR Assocs. v. Tourism Co., 478 US 328 (1986) (expresión comercial según la Pri-mera Enmienda); Snapp & Son, Inc. v. Puerto Rico ex rel. Barez, 458 US 592 (1982) (poder de parens patriae sobre trabajadores migrantes); Rodriguez v. Popular Democratic Party, 457 US 1 (1982) (igual protección de las leyes); Chardon v. Fernandez, 454 US 6 (1981) (prescripción); Torres v. Puerto Rico, supra (Cuarta Enmienda); Calero-Toledo v. Pearson Yacht Leasing Co., supra (permitió la apelación de una controversia sobre la validez de una ley de Puerto Rico como si fuera una ley de un estado).
De hecho, desde antes de la creación del ELA, el Tribunal Supremo federal había aseverado que “[e]l objetivo de la Ley Foraker y de la Ley Orgánica [Jones-Shafroth] era darle a Puerto Rico el poder pleno de autodeterminación local, con una autonomía similar a la de los estados y los territorios incorporados”. (Traducción nuestra). Puerto Rico v. Shell Co., supra, págs. 261—262. Véase, además, en el mismo sentido, vigente la Ley Jones-Shafroth, a Bacardi Corp. v. Domenech, 311 US 150 (1940). Lo mismo se dijo mientras estaba vigente la Ley Foraker: Porto Rico v. Rosaly y Castillo, 227 US 270 (1913); Gromer v. Standard Dredging Co., 224 US 362 (1912). Eso demuestra que, para 1952, ese lenguaje no tenía nada de novedoso.
También es correcta la alegación de la Procuradora General en el sentido de que Puerto Rico tiene la capacidad *644para adoptar y poner en vigor sus propias leyes civiles y criminales. Véase Calero-Toledo v. Pearson Yacht Leasing Co., supra, pág. 671, citando a Leibowitz, The Applicability of Federal Law to the Commonwealth of Puerto Rico, 56 Geo.L.J. 219, 221 (1967) (“Pursuant to that constitution, the Commonwealth now ‘elects its Governor and legislature; appoints its judges, all cabinet officials, and lesser officials in the executive branch; sets its own educational policies; determines its own budget; and amends its own civil and criminal code’ ”). (Énfasis suplido).
Sin embargo, el análisis que hay que realizar para determinar si existen dos soberanos distintos bajo la cláusula constitucional de la doble exposición no es si el ente se parece, actúa o tiene ciertas atribuciones de un verdadero soberano. La pregunta fundamental, de acuerdo con el Tribunal Supremo federal, es si las dos entidades derivan su autoridad de la misma fuente última de poder. United States v. Wheeler, supra; Waller v. Florida, supra. Dicho de otro modo, la pregunta no es si el ente puede ejercer tal o cual poder, sino por autorización de qué o de quién en última instancia ejerce ese poder.
Luego de un análisis desapasionado de la historia y de la inmensa literatura jurídica sobre el tema, tenemos que concluir que, tras la adopción de una Constitución, Puerto Rico no dejó de ser un territorio de Estados Unidos sujeto al poder del Congreso, según lo dispuesto en la cláusula territorial de la Constitución federal (Art. IV, Sec. 3).
La autoridad de Puerto Rico para enjuiciar personas se deriva de la delegación que efectuó el Congreso de Estados Unidos y no por virtud de una soberanía propia. Como vi-mos, y contrario a las tribus indias o los estados, Puerto Rico nunca ha tenido una soberanía original o anterior se-gún la cual delegó poderes al Congreso. Es al revés. La soberanía que España poseía sobre Puerto Rico fue trans-ferida formalmente a Estados Unidos en 1899 mediante el Tratado de París. Desde entonces, Estados Unidos admi-*645nistró a Puerto Rico por medio de legislación aprobada al amparo de la cláusula territorial de la Constitución federal. La adopción de una Constitución, por delegación del Congreso, para organizar el gobierno local en sustitu-ción de gran parte de la ley orgánica vigente entonces, no representó una cesión de soberanía a Puerto Rico. Por el contrario, Puerto Rico no dejó de ser un territorio de Esta-dos Unidos. Como tal, le aplica la norma establecida en Grafton v. United States, supra, y reafirmada en Puerto Rico v. Shell Co., supra.
En conclusión, el Estado Libre Asociado de Puerto Rico no es un ente soberano, pues, como territorio, su fuente última de poder para procesar delitos se deriva del Congreso de Estados Unidos. Véase United States v. Lara, supra, pág. 226, opinión concurrente del Juez Asociado Thomas) (“[T\he Court has held that the Territories are the United States for double jeopardy purposes [...] It is for this reason as well that the degree of autonomy of Puerto Rico is beside the point”). (Enfasis suplido). Su poder lo ejerce como parte de una delegación de poderes y no por una cesión de soberanía del Congreso de Estados Unidos.
Por lo tanto, los fundamentos que utilizamos en Pueblo v. Castro García, supra, y el resultado alcanzado entonces no tienen base en el derecho constitucional federal. Hemos señalado la importancia del precedente en el desarrollo de nuestra jurisprudencia (stare decisis). Sin embargo, ese principio general no puede llevarnos a perpetuar equivocaciones doctrinales. Nuestras decisiones no tienen “el alcance de un dogma que debe seguirse ciegamente aun cuando el tribunal se convenza posteriormente [de] que su decisión anterior es errónea”. Am. Railroad Co. v. Comisión Industrial, 61 DPR 314, 326 (1943). Por ello, hemos identificado tres circunstancias que, como excepción, justifican dejar a un lado un precedente: “(1) si la decisión anterior era claramente errónea; (2) si sus efectos sobre el resto del ordenamiento son adversos, y (3) si la *646cantidad de personas que confiaron en ésta es limitada”. Pueblo v. Camacho Delgado, 175 DPR 1, 20 esc. 4 (2008). Véanse, además: Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 391 (2012); E.L.A. v. Crespo Torres, 180 DPR 776, 796-797 (2011); Pueblo v. Díaz de León, 176 DPR 913, 920 (2009); San Miguel, etc. & Cía. v. Guevara, 64 DPR 966, 974 (1945).
El primero de estos principios dispone de la cuestión planteada. Al aplicarlo, revocamos Pueblo v. Castro García, supra, y resolvemos que una persona que fue procesada criminalménte en un tribunal federal no puede ser procesada por el mismo delito en los tribunales de Puerto Rico porque eso constituye una violación del derecho constitucional contra la doble exposición, según consagrado en la Quinta Enmienda de la Constitución de Estados Unidos. Los argumentos del Estado conllevan necesariamente negar la aplicación de un derecho claro y preciso de rango constitucional, como es la prohibición a la doble exposición en casos penales.

El impedimento para procesar a un acusado en ambas jurisdicciones se limita a causas por el mismo delito. Esa limitación no es consecuencia de nuestra decisión sino de la condición territorial de Puerto Rico. Ahora bien, esto no significa que el gobierno de Puerto Rico y el gobierno federal no puedan trabajar en conjunto y hacer acuerdos de colaboración para combatir el crimen.

Concedemos que si Puerto Rico fuera un estado de la Unión aplicaría la norma de la soberanía dual y el gobierno local podría continuar con el caso penal en contra de los peticionarios. Sin embargo, declarar la estadidad federada no está dentro de nuestras facultades constitucionales. Como territorio, Puerto Rico no tiene una soberanía primigenia, separada de la del gobierno federal. Por eso, la doctrina de soberanía dual no exime de la aplicación en casos como éste de la garantía constitucional contra la doble exposición. Así se resolvió en Puerto Rico v. Shell Co., supra, *647y en Grafton v. United States, supra. La delegación de poder congresional con la creación del gobierno del Estado Libre Asociado no cambió esa realidad jurídica objetiva.
Ese es el estado de derecho actual. No podemos revocar una decisión del Tribunal Supremo de Estados Unidos ni negarnos a seguirla, mucho menos por mera conveniencia. “ ‘Convenience and efficiency,’ [...] ‘are not the primary objectives’ of our constitutional framework”. N.L.R.B. v. Noel Canning, 134 S.Ct. 2550, 2598 (2014), opinión concurrente del Juez Asociado Scalia. Además, como dijo el Juez Aso-ciado Señor Rebollo López:
Aun cuando en nuestro carácter personal tenemos el dere-cho constitucional absoluto a crear y pensar acorde con nues-tra particular visión de la vida y del mundo en que nos desen-volvemos, los integrantes de este Tribunal no podemos darnos el lujo de actuar y resolver los asuntos ante nuestra conside-ración conforme a esas creencias o deseos personales, con total abstracción de la realidad jurídica que nos rodea. (Enfasis en el original). Pueblo v. Castro García, supra, pág. 783, opinión disidente del Juez Asociado Señor Rebollo López.
Los precedentes del Tribunal Supremo federal nos obli-gan y el Estado no ha presentado un argumento convin-cente que los haga inaplicables. Es nuestro precedente el que es claramente erróneo y le niega reconocimiento al de-recho constitucional de los peticionarios. Por eso no puede prevalecer. Así, los señores Sánchez Valle y Gómez Váz-quez no pueden ser procesados en los tribunales de Puerto Rico por el mismo delito (o uno menor incluido) por el cual el Tribunal Federal para el Distrito de Puerto Rico ya los condenó.
VII
Por todo lo anterior, revocamos el dictamen del Tribunal de Apelaciones y ordenamos la desestimación de las denun-cias presentadas al amparo del Artículo 5.01 de la Ley de *648Armas de Puerto Rico, supra, en contra de los señores Sán-chez Valle y Gómez Vázquez.

Se dictará sentencia de conformidad.

La Jueza Presidenta Señora Fiol Matta concurrió con una opinión escrita, a la que se unió la Jueza Asociada Oronoz Rodríguez. La Juez Asociada Señora Rodríguez Ro-dríguez disintió con una opinión escrita.
— O —

(1) No hay disputa en cuanto a que los cargos son por los mismos hechos. Apén-dice, págs. 205 y 214.


(2) El texto original en inglés dice: “nor shall any person be subject for the same offense to be twice put in jeopardy of life or limb”.


(3) La controversia no era nueva. Aunque no se había resuelto definitivamente, había sido reconocida en casos anteriores. Véase, por ejemplo, Moore v. Illinois, 55 US 13, 20 (1852) (“An offence, in its legal signification, means the transgression of a law. [...] Every citizen of the United States is also a citizen of a State or territory. He may be said to owe allegiance to two sovereigns, and may be liable to punishment for an infraction of the laws of either. The same act may be an offence or transgression of the laws of both. [...] That either or both may (if they see fit) punish such an offender, cannot be doubted. Yet it cannot be truly averred that the offender has been twice punished for the same offence; but only that by one act he has committed two offences, for each of which he is justly punishable”). Véanse, además: Cross v. North Carolina, 132 US 131 (1889); United States v. Marigold, 50 US 560 (1850); Fox v. The State of Ohio, 46 US 410 (1850).


(4) El texto en inglés dice: “It follows that an act denounced as a crime by both national and state sovereignties is an offense against the peace and dignity of both, and may be punished by each. [...] The defendants thus committed two different offenses by the same act, and a conviction by a court of Washington of the offense against that state is not a conviction of the different offense against that state is not a conviction of the different offense against the United States, and so is not double jeopardy”. (Enfasis suplido). United States v. Lanza, 260 US 377, 382 (1922).


(5) Se utilizó como fundamento el debido proceso de ley de la Enmienda Deci-mocuarta porque en ese momento la protección contra la doble exposición de la Quinta Enmienda no aplicaba a los estados. Palko v. Connecticut, 302 US 319 (1937). Por eso, gran parte de la discusión en ese caso se centra en si la actuación impug-nada violaba el debido proceso de ley (“With this body of precedent as irrefutable evidence that state and federal courts have for years refused to bar a second trial even though there had been a prior trial by another government for a similar offense, it would be disregard of a long, unbroken, unquestioned course of impressive adjudication for the Court now to rule that due process compels such a bar”). (Enfasis suplido). Bartkus v. Illinois, 359 US 121, 136 (1959). En Benton v. Maryland, 395 US 784 (1969), se aplicó finalmente a los estados la protección contra la doble exposición que establece la Quinta Enmienda.


(6) “[I]s it a part of inherent tribal sovereignty, or an aspect of the sovereignty of the Federal Government which has been delegated to the tribes by Congress?”. (Én-fasis suplido). United States v. Wheeler, 435 US 313, 322 (1978).


(7) Es cierto que algunos han abogado por un enfoque más práctico en lugar del criterio de “soberanía”. Véase, por ejemplo, Z.C. Price, Dividing Sovereignty in Tribal and Territorial Criminal Jurisdiction 113 (Num. 3) 657 (2013). Pero la realidad es que el Tribunal Supremo federal nunca ha abandonado el criterio de la fuente última de poder.


(8) Véase, sin embargo, la sentencia no publicada del Tribunal para el Distrito de las Islas Marianas del Norte, U.S. ex rel. Richards v. De León Guerrero, Misc. No. 92-00001 ((D. N. Mar. I.1992) confirmado, 4 F.3d 749 (9no Cir. 1993)) (“For purposes of criminal double jeopardy, the federal courts, state [and Commonwealth of the Northern Mariana Islands] courts, and courts martial are considered courts of separate ‘sovereigns’”). (Enfasis suplido). Esta sentencia no publicada no es cónsona con lo re-suelto por el Tribunal Supremo federal en Grafton v. United States, 206 US 333 (1907), y en Puerto Rico v. Shell Co., 302 US 253 (1937). Por eso no nos persuade el dicta citado.


(9) Véase 48 USC see. 1704 (“A judgment of conviction or acquittal on the merits under the laws of Guam, the Virgin Islands, or American Samoa shall be a bar to any prosecution under the criminal laws of the United States for the same act or acts, and a judgment of conviction or acquittal on the merits under the laws of the United States shall be a bar to any prosecution under the laws of Guam, the Virgin Islands, or American Samoa for the same act or acts”). (Enfasis suplido). El hecho de que no se mencione a Puerto Rico en esa ley de ninguna forma significa que, como territorio, no le aplique la doctrina de soberanía dual. Esta doctrina es una cuestión constitucional sobre la que los pronunciamientos del Tribunal Supremo federal tienen primacía.


(10) El texto en inglés dispone: “The Constitution has undoubtedly conferred on Congress the right to create such municipal organizations as it may deem best for all the territories of the United States whether they have been incorporated or not, to give to the inhabitants as respects the local governments such degree of representation as may be conducive to the public well-being, to deprive such territory of representative government if it is considered just to do so, and to change such local governments at discretion”. (Énfasis suplido). Downes v. Bidwell, 182 US 244, 289-290 (1901). El Juez White también expresó: “While, therefore, there is no express or implied limitation on Congress in exercising its power to create local governments for any and all of the territories, by which that body is restrained from the widest latitude of discretion, it does not follow that there may not be inherent, although unexpressed, principles which are the basis of all free government which cannot be with impunity transcended”. (Énfasis suplido). Id., págs. 290-291.


(11) “In the case of the territories, as in every other instance, when a provision of the Constitution is invoked, the question which arises is, not whether the Constitution is operative, for that is self-evident, but whether the provision relied on is applicable”. (Énfasis suplido). íd., pág. 292.


(12) Véase C. Duffy Burnett y A.I. Cepeda Derieux, Los casos insulares: doctrina desanexionista, 78 (Núm. 3) Rev. Jur. UPR 661, 667-668 (2009) (“Según el Juez White, algunos de los territorios sujetos a la soberanía de Estados Unidos habían sido incorporados a la nación y ya formaban, para entonces, parte íntegra de Estados Unidos. Otros territorios habían sido anexados a Estados Unidos pero no incorpora-dos formalmente; simplemente pertenecían a Estados Unidos o, en las palabras de White, eran ‘appurtenant thereto [...] as possessions.’ White describió a estos territo-rios como ‘foreign to the United States in a domestic sense.’ Eventualmente, estos territorios adquirieron el título poco elegante de [...] territorios no-incorporados”). (Énfasis suplido). Ahora bien, el Juez White aclara que para el resto de las naciones, como cuestión de derecho internacional, Puerto Rico no es un país extranjero, sino que es parte de Estados Unidos (“in an international sense Porto Rico was not a foreign country, since it was subject to the sovereignty of and was owned by the United States”). Downes v. Bidwell, supra, pág. 341.


(13) En Pueblo v. Santana Vélez, 177 DPR 61, 65 esc. 1 (2009), resolvimos, citando al profesor Álvarez González, que “[a] pesar de lo resuelto en Balzac [,] ‘[djesde que Duncan v. Louisiana, 391 U.S. 145 (1968), resolvió que [el derecho ajuicio por jurado] es “fundamental” y, como tal, aplicable a los estados [...] parece razonable concluir que ese derecho es aplicable a Puerto Rico bajo la doctrina de incorporación territorial’


(14) El texto en inglés establece: “The enforcement of the Puerto Rican Federal Relations Act and the exercise of Federal Authority in Puerto Rico under its provisions are in no way impaired by the Constitution of Puerto Rico, and may not be affected by future amendments to that constitution, or by any law of Puerto Rico adopted under its constitution [...]”. (Énfasis suplido y en el original). J. Trías Monge, Historia constitucional de Puerto Rico, Río Piedras, Éd. UPR, 1982, Vol. III, pág. 300.


(15) “Respecto a la Enmienda Quinta, el problema consistía en que los requisitos del debido proceso de ley se aplican a los estados por vía de la Enmienda Decimo-cuarta, mientras que al gobierno federal y sus agencias, así como a los territorios y posesiones, se extienden en virtud de la Enmienda Quinta”. J. Trías Monge, El Estado Libre Asociado ante los tribunales, 1962-1994, 64 (Núm. 1) Rev. Jur. UPR 1 (1995).


(16) Biber, supra, págs. 127-128 (“Admission of a territory to statehood requires at least one Act of Congress (or an equivalent thereof, such as a joint resolution). The process usually begins with Congress passing an enabling act which establishes a process by which a territory can hold a constitutional convention to draft a state constitution and elections for the first state officers and Congressional representatives. An enabling act can be prompted by petitions from the territory or by Congress’s own initiative. The enabling act is important because it is usually the bill which spells out the conditions that Congress expects the new state to meet before (and after) admission; these conditions are often required to be drafted into the new state constitution itself and/or to be part of an ‘irrevocable’ ordinance passed by the state constitutional convention”). (Enfasis suplido y escolios omitidos). Véase Biber, supra, págs. 125-129.


(17) El 25 de noviembre de 1953, la Asamblea General de la Organización de Naciones Unidas (ONU) decidió que Estados Unidos podía dejar de enviar informa-ción sobre Puerto Rico, según el esquema de derecho internacional que prevalecía entonces. Posteriormente, la ONU adoptó criterios específicos para determinar cuándo un Estado miembro tiene la obligación de transmitir información acerca de un territorio no-autónomo. Res. 154KXV) de 1960. Esto no afecta la vigencia de las actuaciones tomadas antes de la aprobación de esos criterios. Sobre esto plantea el propio Trías Monge que “[e]l Congreso no le daría el menor peso en los años futuros a lo hecho por las Naciones Unidas”. J. Trías Monge, Historia constitucional de Puerto Rico, Río Piedras, Ed. UPR, 1983, Vol. IV, pág. 57. Lo pertinente aquí es que el trámite en la ONU no alteró el estatus de Puerto Rico dentro del esquema cons-titucional estadounidense.


(18) El Tribunal Supremo federal afirmó lo siguiente: “It is clear now, however, that the protections accorded by either the Due Process Clause of the Fifth Amendment or the Due Process and Equal Protection Clauses of the Fourteenth Amendment apply to residents of Puerto Rico. The Court recognized the applicability of these guarantees as long ago as its decisions in Downes v. Bidwell, 182 U.S. 244, 283-284 (1901), and Balzac v. Porto Rico, 258 U.S. 298, 312-313 (1922). The principle was reaffirmed and strengthened in Reid v. Covert, 354 U.S. 1 (1957), and then again in Calero-Toledo, 416 U.S. 663 (1974), where we held that inhabitants of Puerto Rico are protected, under either the Fifth Amendment or the Fourteenth, from the official taking of property without due process of law”. (Enfasis suplido y escolio omitido). Examining Bd. v. Flores de Otero, 426 US 572, 600-601 (1976).


(19) “From 1917 until 1952, Congress, by statute, afforded equivalent personal rights to the residents of Puerto Rico. Act of Mar. 2,1917, § 2, cl. 13-14, 39 Stat. 952, repealed, Act of July 3, 1950, § 5(1), 64 Stat. 320 (effective July 25, 1952). When Congress authorized the people of Puerto Rico to adopt a constitution, its only express substantive requirements were that the document should provide for a republican form of government and’ include a bill of rights.’ Act of July 3, 1950, § 2, 64 Stat. 319, 48 USC § 731c. A constitution containing the language of the Fourth Amendment, as well as additional language reflecting this Courts exegesis thereof, P.R. Const., Art. II, §10, was adopted by the people of Puerto Rico and approved by Congress. See Act of July 3, 1952, 66 Stat. 327. That constitutional provision remains in effect’. (Enfa-sis suplido). Torres v. Puerto Rico, 442 US 465, 470 (1979).


(20) La diferencia entre territorio incorporado o no incorporado es inconsecuente para el análisis que hay que hacer en este caso. La jurisprudencia del Tribunal Supremo federal, al resolver que los territorios derivan su autoridad del mismo so-berano que Estados Unidos, no hace esa diferencia.


(21) El Tribunal Supremo concluyó que al igual que en Califano v. Torres, 435 US 1 (1978), existen tres razones que justifican la actuación del Congreso: “Puerto Rican residents do not contribute to the federal treasury; the cost of treating Puerto Rico as a State under the statute would be high; and greater benefits could disrupt the Puerto Rican economy". (Énfasis suplido). Harris v. Rosario, 446 US 651, 652 (1980). Para una crítica a estos casos, véase Trías Monge, supra.


(22) El caso de las Islas Marianas del Norte es un claro ejemplo de cómo el Congreso puede otorgar unos atributos a un territorio y después suprimirlos sin más. Las Islas Marianas administraban su propio sistema de inmigración, aun luego de haberse constituido en el Commonwealth of the Northern Mariana Islands. Sin embargo, en el 2008, el Congreso, mediante la Consolidated Natural Resources Act of 2008, Pub. L. No. 110-229, 122 Stat. 754-876, le quitó todas las facultades para administrar su propio sistema de inmigración. Véase R. J. Misulich, A Lesser-Known Immigration Crisis: Federal Immigration Law in the Commonwealth of the Northern Mariana Islands, 20 Pac. Rim L. & Pol’y J. 211 (2011).


(23) Véase, sin embargo, D.M. Helfeld, Congressional Intent and Attitude Toward Public Law 600 and the Constitution of the Commonwealth of Puerto Rico, 21 (Núm. 4) Rev. Jur. UPR 255, 307 (1952) (“Though the formal title has been changed, in constitutional theory Puerto Rico remains a territory. This means that Congress continues to possess plenary but unexercised authority over Puerto Rico. Constitutionally, Congress may repeal Public Law 600, annul the Constitution of Puerto Rico and veto any insular legislation which it deems unwise or improper”).


(24) http://www.whitehouse.gov/sites/defauIt/files/uploads/ Puerto_Rico_Report_ Espanol.pdf (última visita, 20 de marzo de 2015).


(25) Véase Examining Bd. v. Flores de Otero, supra, pág. 596.